



PURCHASE AND SALE AGREEMENT
(ENSENADA SQUARE – ARLINGTON, TEXAS)




THIS PURCHASE AND SALE AGREEMENT (“Agreement”) is dated as of May 3, 2018 (the
“Effective Date”), by and between TNP SRT PORTFOLIO II, LLC, a Delaware limited
liability company (“Seller”), and ORDA CORP., a Texas corporation (“Buyer”).
Recitals
A.    Buyer desires to acquire the Property from Seller and Seller desires to
sell the Property to Buyer, upon the terms and subject to the conditions set
forth in this Agreement.
NOW, THEREFORE, in consideration of the premises, the mutual representations,
warranties, covenants and agreements hereinafter contained, and other good and
valuable consideration the receipt and sufficiency of which are hereby
acknowledged and intending to be legally bound, the Parties hereby agree as
follows:
1.Definitions. Capitalized terms used in this Agreement shall have the meanings
set forth in Addendum I attached hereto.
2.Agreement to Purchase and Sell. Subject to and upon the terms and conditions
herein set forth and the representations and warranties contained herein, Seller
agrees to sell the Property to Buyer, and Buyer agrees to purchase the Property
from Seller.
3.Consideration. Seller and Buyer agree that the total Consideration for the
Property shall be Five Million Seven Hundred Fifty Thousand and No/100ths
Dollars ($5,750,000.00).
(a)    Deposit; Additional Deposit; Balance of Consideration. The Consideration
shall comprise the following components:
(i)    Initial Earnest Money Deposit; Remaining Earnest Money Deposit. Within
two (2) Business Days of the Effective Date, Buyer shall deposit the Initial
Earnest Money Deposit in escrow with the Title Company. If Buyer notifies Seller
in writing on or before the end of the Due Diligence Period of Buyer’s election
to proceed to close pursuant to the terms hereof, Buyer shall deposit the
Remaining Earnest Money Deposit with the Title Company within two (2) Business
Days after the Approval Date. At Buyer’s request made to the Title Company the
Earnest Money shall be held in a federally insured interest-bearing account and
interest accruing thereon shall be for the account of Buyer; provided, however,
Buyer shall be solely responsible for any costs or fees associated with such
account and such account shall permit immediate withdrawal of funds without
penalty. In the event the transaction contemplated hereby is consummated, the
Earnest Money plus interest accrued thereon while held by the Title Company
shall be credited against Buyer’s payment obligations under this Agreement.




Purchase and Sale Agreement
Page 1 of 34



--------------------------------------------------------------------------------





(ii)    Cash. Immediately available funds, in an amount equal to the
Consideration, less the Earnest Money and the Non-Refundable Payment.
(b)    Non-Refundable Payment. Concurrently with the delivery to Escrow Holder
of the Initial Earnest Money Deposit, as a condition precedent to the
effectiveness of this Agreement, Buyer shall deposit in escrow with the Title
Company the amount of One Hundred and No/100ths Dollars ($100.00) (the
“Non-Refundable Payment”), as consideration for Buyer’s rights under Section 4
of this Agreement and Seller’s execution and delivery of this Agreement. The
Non-Refundable Payment shall be immediately released from the Escrow to Seller,
shall be fully earned by Seller upon receipt, shall not constitute part of the
Initial Earnest Money Deposit and notwithstanding anything in this Agreement to
the contrary, shall not be returned to Buyer in any circumstance. The
Non-Refundable Payment shall be applicable to the Consideration at the Close of
Escrow. Buyer acknowledges that Seller would not have agreed to the terms of
Section 4 of this Agreement had Buyer not made the Non-Refundable Payment to
Seller on the terms set forth in this Section 3(b).
(c)    No Financing Contingency. Buyer acknowledges and agrees that (i) the
acquisition of the Property by Buyer is not conditioned upon Buyer obtaining
financing for all or any portion of the Purchase Price, and (ii) references in
this Agreement to Buyer’s lender or to the effect that Buyer may in fact be
seeking financing for the acquisition of the Property shall not be construed as
or deemed to be a Buyer Condition Precedent on obtaining and such financing.
4.Buyer’s Due Diligence. As more fully provided below, Seller agrees to assist
and cooperate with Buyer in obtaining access to the Property and certain
documents relating thereto for purposes of inspection and due diligence.
(a)    Physical Inspection of the Property. At any time(s) reasonably requested
by Buyer following the Effective Date and prior to Closing, Seller shall afford
Buyer and its authorized representatives reasonable access to the Property for
purposes of satisfying Buyer with respect to the suitability of the Property for
Buyer’s purposes, the representations, warranties and covenants of Seller
contained herein and the satisfaction of any conditions precedent to the
Closing; provided, however, that Buyer shall not unreasonably disturb or
interfere with the rights of any Tenant. Buyer shall provide Seller with notice
on a Business Day not less than two (2) Business Days prior to any such
inspections, and Seller, at its election, shall have the right to have a
representative present during any such investigations. Seller shall have the
right at all times to have a representative of Seller accompany any of Buyer or
Buyer’s Agents while such persons are on the Property. Buyer may conduct Tenant
interviews, provided Buyer has given Seller notice on a Business Day not less
than two (2) Business Days prior to any such interview, and provided further
that Seller shall have the right to be present at all such interviews. Notices
to Seller pursuant to this Section 4(a) may be delivered orally (if made in
person, and not via voicemail, to Alan Shapiro at 650-581-7606), or by email (if
made to Alan Shapiro at alan.shapiro@glenborough.com and no “out of office”
response or other “undelivered” response is generated).




Purchase and Sale Agreement
Page 2 of 34



--------------------------------------------------------------------------------





(b)    Invasive Testing. Buyer shall not conduct or allow any Invasive Testing
without Seller’s prior written consent, which consent may be withheld at
Seller’s sole and absolute discretion. Buyer shall provide Seller with notice
not less than five (5) Business Days prior to the commencement of any Invasive
Testing, accompanied by a detailed work plan describing the nature, scope,
location and purpose of the proposed work, and if approved by Seller, Seller
shall have the right to have its own consultant present for any such work. Buyer
acknowledges and agrees that Seller’s review of Buyer’s work plan is solely for
the purpose of protecting Seller’s interests, and shall not be deemed to create
any liability of any kind on the part of Seller in connection with such review
that, for example, the work plan is adequate or appropriate for any purpose or
complies with applicable legal requirements. Invasive Testing to which Seller
has given its approval shall be conducted in strict conformity with the work
plan approved by Seller. Buyer shall be responsible for and shall obtain any
permits required for any investigations conducted by Buyer. All Invasive Testing
and all other investigations conducted by Buyer or Buyer’s Agents shall be
performed in compliance with all applicable permits and all Laws, at the sole
cost and expense of Buyer.
(c)    Damage; Indemnity. Notwithstanding anything in this Agreement to the
contrary, any entry upon, inspection, or investigation of the Property by Buyer
or Buyer’s Agents, whether performed before or after the Effective Date, shall
be performed at the sole risk and expense of Buyer, and Buyer shall be solely
and absolutely responsible for the acts or omissions of Buyer and any of Buyer’s
Agents. Furthermore, Buyer shall protect, indemnify, defend and hold Seller, and
its successors, assigns, and affiliates harmless from and against any and all
losses, damages (whether general, punitive, special, consequential or
otherwise), liabilities, claims, causes of action, judgments, costs and legal or
other expenses (including, but not limited to, reasonable attorneys’ fees and
costs) (collectively, “Access Claims”) suffered or incurred by any or all of
such indemnified Parties to the extent resulting from (i) any act or omission of
Buyer or Buyer’s Agents in connection with entry upon the Property by Buyer or
Buyer’s Agents, or the activities, studies or investigations conducted at, to or
on the Property by Buyer or Buyer’s Agents, or (ii) any breach on the part of
Buyer of its obligations under this Section 4. If at any time prior to Closing,
Buyer or Buyer’s Agents cause any damage to the Property, Buyer shall, at its
sole expense, immediately restore the Property to substantially the same
condition as existed immediately prior to the occurrence of such damage, as
reasonably determined by Seller. Buyer’s obligation to indemnify, defend and
hold Seller harmless shall not apply to matters to the extent arising or
resulting from (i) the mere discovery by Buyer of any pre-existing defects in
the Property (except to the extent Buyer or Buyer’s Agents exacerbate any such
pre-existing condition or such discovery is made in violation of the terms of
this Agreement pertaining to Invasive Testing); or (ii) the mere discovery by
Buyer of any Hazardous Materials within, on or adjacent to the Property that
were not released or deposited by Buyer or any of Buyer’s Agents (except to the
extent that Buyer or Buyer’s Agents exacerbate the scope or effect of or cause
additional or further release of any such Hazardous Materials or such discovery
is made in violation of the terms of this Agreement pertaining to Invasive
Testing). Buyer’s obligations under this Section 4 shall survive the termination
of this Agreement or the Closing, as the case may be, notwithstanding any other
provisions herein to the contrary, and shall not be limited by Section 14(c).
Buyer shall at all times keep the Property free and clear of any mechanics’,




Purchase and Sale Agreement
Page 3 of 34



--------------------------------------------------------------------------------





materialmen’s or design professional’s claims or liens arising out of or
relating to its investigations of the Property, whether occurring before or
after the Effective Date.
(d)    Liability Insurance. Prior to any entry onto the Property by Buyer or
Buyer’s Agents, Buyer shall provide Seller written evidence that Buyer has
procured comprehensive general liability insurance specific to the Property (or
with the requisite limits dedicated to the Property) on an “occurrence” form
policy covering (at a minimum) (i) the activities of Buyer and Buyer’s Agents on
the Property during the period from the Effective Date through the Closing Date;
and (ii) Buyer’s indemnity obligation under this Agreement. Such policy shall
provide for combined single limit coverage in the minimum amount of $2,000,000,
be issued by a company licensed in or authorized to do business in the State in
which the Property is located and have a deductible not to exceed $10,000.
Seller shall be named as an additional insured under all such liability
insurance and prior to any entry onto the Property by Buyer or Buyer’s Agents,
Buyer shall deliver to Seller a copy of the insurer’s endorsements which name
Seller as an additional insured and provide for contractual liability coverage,
and ACORD certificates evidencing that the insurance required under this section
is in full force and effect.
(e)    Delivery of Documents and Records. To the extent not previously
delivered, Seller shall deliver the Due Diligence Materials to Buyer within two
(2) Business Days after the Effective Date. Except as specifically set forth
herein, Seller makes no representations or warranties as to the truth, accuracy
or completeness of any materials, data or other information supplied to Buyer in
connection with Buyer’s inspection of the Property (e.g., that such materials
are complete, accurate, or the final version thereof, or that all such materials
are in the Seller’s possession). It is the Parties’ express understanding and
agreement that such materials are provided only for Buyer’s convenience in
making its own examination and determination prior to the Approval Date, as to
whether or not it wishes to purchase the Property, and, in doing so, Buyer shall
rely exclusively on its own independent investigation and evaluation of every
aspect of the Property and, except as expressly set forth herein, not on any
materials supplied by Seller. Buyer expressly disclaims any intent to rely on
any such materials provided to it by Seller in connection with its own
inspections and agrees that it shall rely solely on its own independently
developed or verified information. Buyer agrees that delivery may be
accomplished by access to the Due Diligence Materials in an electronic data room
established by Seller or Seller’s Broker.
(f)    Contacts with Property Managers. At any time reasonably requested by
Buyer, following the Effective Date and prior to Closing, Buyer may contact and
interview the property manager/leasing agent(s) for the Property, if any, on a
Business Day, provided Buyer shall give Seller written notice on a Business Day
not less than forty-eight (48) hours in advance of the time Buyer desires to
conduct such interview, and Seller or its representative may be present during
such interview. Notices to Seller pursuant to this subsection may be delivered
orally (if made in person, and not via voicemail, to Alan Shapiro at
650-581-7606), or by email (if made to Alan Shapiro at
alan.shapiro@glenborough.com and no “out of office” response or other response
indicating delivery failure or Mr. Shapiro’s unavailability is generated)..




Purchase and Sale Agreement
Page 4 of 34



--------------------------------------------------------------------------------





(g)    Service Contracts. Schedule 3 to this Agreement identifies all Service
Contracts to be assumed by Buyer at Closing.
(h)    Approval of Title. Promptly after the Effective Date, Seller shall
request that the Title Company deliver to Buyer a Preliminary Title Report with
links to or copies of any underlying exceptions or documents referenced therein.
No later than six (6) Business Days prior to the end of the Due Diligence
Period, Buyer shall advise Seller what exceptions to title, if any, will be
accepted by Buyer. Seller shall have three (3) Business Days after receipt of
Buyer’s objections to give to Buyer: (A) written notice that Seller will remove
such objectionable exceptions on or before the Closing Date; or (B) written
notice that Seller elects not to cause such exceptions to be removed. Seller’s
failure to give notice to Buyer within the three (3) Business Day period shall
be deemed to be Seller’s election not to cause such exceptions to be removed. If
Seller gives Buyer notice or is otherwise deemed to have elected to proceed
under clause (B), Buyer shall have until the later of (i) three (3) Business
Days after receipt of Seller’s actual or deemed notice as to Seller’s
unwillingness to cause such exceptions to be removed, or (ii) the end of the Due
Diligence Period, to elect to proceed with the transaction or terminate this
Agreement. If Buyer fails to give Seller notice of its election on or before the
expiration of such period, Buyer shall be deemed to have elected to terminate
this Agreement. If Seller gives notice pursuant to clause (A) and fails to
remove any such objectionable exceptions from title prior to the Closing Date,
and Buyer is unwilling to take title subject thereto, Buyer shall have the right
to elect to terminate this Agreement and Section 14(a) shall apply.
Notwithstanding the foregoing, Buyer shall be deemed to have objected to any
lien encumbering the Property that secures the payment of money, such as
mechanic’s liens, materialmen’s liens, delinquent tax liens and judgment liens,
and the liens of deeds of trust and mortgages (collectively, “Monetary Liens”),
unless Buyer otherwise notifies Seller in writing. Monetary Liens shall not
include non-delinquent assessments or bond amounts encumbering the property and
reflected in the tax bills for the Property, non-delinquent property taxes or
assessments, or non-delinquent dues, costs or assessments under declarations,
reciprocal easements, or other covenants, conditions or restrictions to which
the Property is subject. Seller hereby agrees to remove at or before the Closing
and shall cause the Property to be delivered free and clear of, Monetary Liens
caused by Seller, including the lien in favor of the Existing Lender. Buyer
agrees that “removal” of an exception shall include the Title Company’s
willingness to endorse over such exception or provide affirmative assurance to
Buyer of no loss or damage to Buyer from such exception.
(i)    New Exceptions. In the event the Title Company notifies Buyer of any New
Exceptions to title after the Approval Date, Buyer shall have two (2) Business
Days in which to notify Seller of its approval or disapproval of such New
Exception. Failure to deliver notice of approval of such New Exception shall be
deemed disapproval of the New Exception. If Buyer disapproves such New
Exception, Seller shall notify Buyer within two (2) Business Days thereafter
whether or not Seller can or will cause the removal of such New Exception.
Failure to deliver such notice by Seller shall be deemed Seller’s refusal to
cause the removal of such New Exception. If Seller is unwilling or unable to
cause the removal of such New Exception, Buyer shall have the right within two
(2) Business Days thereafter in which to




Purchase and Sale Agreement
Page 5 of 34



--------------------------------------------------------------------------------





waive such objection to title and proceed to Closing, or terminate this
Agreement, in which case Section 14(a) shall apply. Failure by Buyer to deliver
notice of waiver shall be deemed Buyer’s objection to title and election to
terminate this Agreement. Buyer agrees that “removal” of a New Exception shall
include the Title Company’s willingness to endorse over such exception or
provide affirmative assurance to Buyer of no loss or damage to Buyer from such
New Exception.
(j)    Survey. Seller has provided Buyer with a copy of an ALTA survey of the
Property (the “Survey”). If Buyer elects ALTA extended coverage title insurance,
with survey coverage, Buyer shall have the right, at its cost, to update,
modify, amend or re-certify the Survey as necessary in order for the Title
Company to delete the survey exception from the Title Policy or to otherwise
satisfy Buyer’s objectives. Seller will consent to the use and update of such
Survey by Buyer, at Buyer’s cost. Buyer shall have the right to object to any
matters shown in the Survey no later than six (6) Business Days prior to the end
of the Due Diligence Period in accordance with Section 4(h). The receipt of an
updated Survey shall not be a Buyer Closing Condition.
(k)    Title Commitment during Due Diligence Period. Buyer shall use diligent,
good faith efforts to obtain from the Title Company no later than the end of the
Due Diligence Period, such assurances and commitments as to policy form,
coverage and endorsements as Buyer may request for the Title Policy. Delivery of
the Approval Notice to Seller prior to the end of the Due Diligence Period shall
constitute Buyer’s approval of matters affecting title to the Property,
including any such matters as are shown on the Survey, subject to Buyer’s rights
under Section 4(h) and any New Exceptions. Buyer may elect to obtain an owner’s
ALTA extended coverage title insurance policy, and such endorsements as Buyer
may require, at Buyer’s cost. Seller shall execute and deliver to the Title
Company its standard owner’s title affidavit in the form attached hereto as
Exhibit H. It shall be a condition to Buyer’s obligation to close the Escrow
that the Title Company not be unwilling or unable to deliver to Buyer as of the
Closing its irrevocable commitment to issue to Buyer its Title Policy consistent
in all material respects with the commitment, if any, made by the Title Company
as of the Approval Date, subject to New Exceptions approved by Buyer. For the
avoidance of doubt, and without limiting the foregoing, if, as of the delivery
of the Approval Notice, Buyer is negotiating with the Title Company as to the
terms, coverage or endorsements to the Title Policy, it shall not be a condition
to Buyer’s obligation to close Escrow that the Title Company agree to such
requests by Buyer or provide the coverage or assurances sought by Buyer. If,
prior to the Approval Date, Buyer fails to obtain a commitment from the Title
Company generally or as to any particular exception or term of the Title Policy
sought by Buyer, Buyer shall be deemed, as of the delivery of the Approval
Notice, to have waived objections to such matters (notwithstanding any further
efforts to address such issues with the Title Company, and notwithstanding any
agreement by Seller to cooperate with Buyer or the Title Company in addressing
such matters) and approved all exceptions to title other than Monetary Liens and
subsequent New Exceptions.
(l)    Buyer’s Right to Terminate. At any time up to the Approval Date, Buyer
has the unqualified right to terminate this Agreement and obtain a full refund
of the Earnest Money




Purchase and Sale Agreement
Page 6 of 34



--------------------------------------------------------------------------------





(and any interest thereon), subject to Buyer’s obligations to return Due
Diligence Materials to Seller as provided in the Section entitled “Conditions to
Closing.” On or before the end of the Due Diligence Period, if Buyer is
satisfied with its due diligence review of the Property and matters affecting
the Property and wishes to proceed with the acquisition of the Property under
this Agreement, Buyer shall give the Seller written notice of its approval of
the Property and election to proceed under this Agreement (the “Approval
Notice”). If Buyer fails to deliver an Approval Notice to Seller on or before
the end of the Due Diligence Period, Buyer shall be deemed to have elected to
terminate this Agreement, the Agreement shall automatically terminate as of the
end of the Due Diligence Period, and Buyer’s Earnest Money (and any interest
thereon) shall immediately be returned to Buyer. If Buyer timely delivers its
Approval Notice to Seller and timely deposits the Remaining Earnest Money with
the Escrow Holder, the Earnest Money shall become non-refundable to Buyer except
as specifically set forth herein.
(m)    Underground Storage Tanks. Seller has been advised that in 2012, Kroger,
a Tenant, installed two, double-walled, fiberglass-reinforced plastic USTs
equipped with a leak-detection system, which are owned and operated by Kroger
(the “Kroger Tanks”). The Kroger Tanks are presumed to be regulated by the Texas
Commission on Environmental Quality and may be subject to certain requirements
for registration, compliance self-certification, construction notification, and
other requirements found in Title 30, Texas Administrative Code, Chapter 334.
Seller makes no representation or warranty, express or implied, about the
accuracy of such information or the Kroger Tanks.
(n)    Confirmation of Certain Inspections. Buyer acknowledges that Buyer has
inspected the roof and the parking lot, and has reviewed the environmental
reports identified in Schedule 4 to this Agreement, that Buyer is aware of and
satisfied with the condition of those aspects of the Property, and that Buyer
will not seek a reduction in the Consideration based on such conditions.
5.Conditions to Closing.
(a)    Buyer Closing Conditions. The conditions set forth in this Section 5(a)
are conditions precedent to Buyer’s obligation to acquire the Property (“Buyer
Closing Conditions”). The Buyer Closing Conditions are intended solely for the
benefit of Buyer. If any of the Buyer Closing Conditions is not satisfied, Buyer
shall have the right in its sole discretion either to waive the Buyer Closing
Condition and proceed with the acquisition of the Property without adjustment to
the Consideration or terminate this Agreement by written notice to Seller and
the Title Company.
(i)    Representations and Warranties; Performance. The representations and
warranties of the Seller contained in Addendum II shall be true and correct in
all material respects as of the Closing Date as though made at and as of the
Closing Date, and Seller shall have timely performed all obligations and
covenants of Seller under this Agreement requiring performance prior to the
Closing.




Purchase and Sale Agreement
Page 7 of 34



--------------------------------------------------------------------------------





(ii)    Title Company Commitment. The Title Company shall not have withdrawn or
modified in any material respect its commitment made as of the Approval Date (if
any), to issue the Title Policy at the Closing, subject to New Exceptions
approved by Buyer.
(iii)    Tenant Estoppels. Seller shall have delivered to Buyer the Tenant
Estoppels from the Required Tenants, or Seller Estoppels, if any, on or before
three (3) days prior to the Closing Date, as required under Section 8 below.
(b)    Seller Closing Conditions. The conditions set forth in this Section 5(b)
are conditions precedent to Seller’s obligation to sell the Property (“Seller
Closing Conditions”). The Seller Closing Conditions are intended solely for the
benefit of Seller. If any of the Seller Closing Conditions is not satisfied,
Seller shall have the right in its sole discretion either to waive the Seller
Closing Condition and proceed with the transaction or terminate this Agreement
by written notice to Buyer and the Title Company.
(i)    Representations and Warranties; Performance. The representations and
warranties of Buyer contained herein shall be true and correct in all material
respects as of the Closing Date as though made at and as of the Closing Date,
and Buyer shall have timely performed all covenants and obligations of Buyer
under this Agreement requiring performance prior to the Closing.
(c)    Deemed Approval of Conditions. In the event that any Party having the
right of cancellation hereunder based on failure of a condition precedent set
forth herein does not inform the other Party and Title Company in writing of the
failure of any condition precedent made for the benefit of such Party prior to
the Closing, such failure shall be deemed to have been waived, effective as of
the Closing; provided that a Party shall not be deemed to have waived any claim
for breach of any representation or warranty by the other Party unless such
Party has Actual Knowledge of such breach prior to Closing.
(d)    Return of Materials. Upon termination of this Agreement and the escrow
for failure of a condition precedent or upon termination by Buyer prior to the
end of the Due Diligence Period, and upon Seller’s written request, Buyer shall
return to Seller or otherwise delete or destroy all Due Diligence Materials
delivered to Buyer by Seller.
6.Closing and Escrow.
(a)    Closing. The Closing shall occur through the Title Company on the Closing
Date.
(b)    Deposit of Agreement and Escrow Instructions. The Parties shall promptly
deposit a fully executed copy of this Agreement with Title Company and this
Agreement shall serve as escrow instructions to Title Company for consummation
of the transactions contemplated hereby. Title Company is not a party to this
Agreement and its execution and acknowledgement of this Agreement is solely for
the purpose of acknowledging receipt of a copy of this Agreement, and is not a
condition to the effectiveness of this Agreement as between Buyer and Seller.
The Parties agree to execute such additional escrow instructions




Purchase and Sale Agreement
Page 8 of 34



--------------------------------------------------------------------------------





as may be appropriate to enable Title Company to comply with the terms of this
Agreement; provided, however, that in the event of any conflict between the
provisions of this Agreement and any supplementary escrow instructions, the
terms of this Agreement shall control unless such supplementary instructions are
signed by both Buyer and Seller and a contrary intent is expressly indicated in
such supplementary instructions. Seller and Buyer hereby designate Title Company
as the “reporting person” for the transaction pursuant to Section 6045(e) of the
Internal Revenue Code and the regulations promulgated thereunder.
(c)    Seller’s Deliveries to Escrow. At or before the Closing, Seller shall
deliver to the Title Company, in escrow, the following:
(i)    the duly executed and acknowledged Deed;
(ii)    a duly executed Assignment of Leases;
(iii)    a duly executed Bill of Sale;
(iv)    a duly executed Assignment of Contracts;
(v)    a FIRPTA affidavit (in the form attached as Exhibit E) pursuant to
Section 1445(b)(2) of the Internal Revenue Code of 1986, and on which Buyer is
entitled to rely, that Seller is not a foreign person within the meaning of
Section 1445(f)(3) of the Internal Revenue Code, and any equivalents required by
the states in which the Property is located; and
(vi)    any other instruments, records or correspondence called for hereunder
which have not previously been delivered.
(d)    Seller’s Deliveries to Buyer.
(i)    Deliveries at Closing. At or before the Closing, Seller shall deliver to
Buyer the following:
a)    operating statements for that portion of the current year ending at the
end of the calendar month preceding the month in which the Closing Date occurs,
provided, however, that if the Closing occurs during the first fifteen days of a
month, the operating statement shall be updated to the end of the calendar month
that is two months prior to the Closing;
b)    a Rent Roll dated as of the first day of the month in which the Closing
Date occurs;
c)    subject to Seller’s obligations in Section 8, duly executed original
Tenant Estoppels or Seller Estoppels, to the extent required hereunder;
d)    one original form notice to each Tenant, informing it of this transaction;
and




Purchase and Sale Agreement
Page 9 of 34



--------------------------------------------------------------------------------





e)    all keys, combinations and electronic passwords to the Property.
(ii)    Deliveries After Closing. Promptly after Closing, Seller shall deliver
to Buyer the following, to the extent they have not already been delivered:
a)    originals of the Leases, to the extent available; and
b)    any other instruments, records or correspondence called for hereunder
which have not previously been delivered, to the extent available.
(e)    Buyer’s Deliveries to Escrow. At or before the Closing, Buyer shall
deliver or cause to be delivered in escrow to the Title Company the following:
(i)    a duly executed Assignment of Leases;
(ii)    a duly executed Assignment of Contracts; and
(iii)    the Cash.
(f)    Deposit of Other Instruments. Seller and Buyer shall each deposit such
other instruments as are reasonably required by Title Company or otherwise
required to close the escrow and consummate the transactions described herein in
accordance with the terms hereof.
7.Closing Adjustments and Prorations. With respect to the Property, the
following adjustments shall be made, and the following procedures shall be
followed:
(a)    Basis of Prorations. All prorations shall be calculated as of 12:01 a.m.
on the Closing Date, on the basis of a 365-day year, meaning Buyer shall be
deemed to be the owner of the Property for the full Closing Date.
(b)    Items Not to be Prorated. There shall be no prorations or adjustments of
any kind with respect to:
(i)    Insurance Premiums. Buyer shall be responsible to obtain insurance
covering such risks as Buyer deems necessary or appropriate, commencing as of
the Closing Date.
(ii)    Delinquent Rents for Full Months Prior to the Month in which the Closing
Occurred. Delinquent Rents for full months prior to the month in which the
Closing occurred shall remain the property of Seller, and Buyer shall have no
claim thereto, whether collected before or after the Closing. Seller shall have
the right to take collection measures against any delinquent Tenant (including
litigation), however Seller shall not seek any remedy which would interfere with
Tenant’s continued occupancy and full use of its premises under such Tenant’s
Lease, or Buyer’s rights to receive Rents with respect to any period from or
after the Closing Date. In the event that Buyer collects any delinquent Rents
relating to any period




Purchase and Sale Agreement
Page 10 of 34



--------------------------------------------------------------------------------





before the Closing Date, Buyer shall promptly pay such amounts over to Seller in
accordance with the procedures set forth in subsection (d) below. Buyer shall
use commercially reasonable efforts to collect such amounts due from any Tenant;
provided that Buyer shall not be required to interfere with the Tenant’s
continued occupancy and full use of its premises under such Tenant’s Lease, or
Buyer’s rights to receive Rents or Additional Rent with respect to any period
beginning on the Closing Date.
(c)    Closing Adjustments. Prior to Closing, Seller shall prepare and deliver
to Buyer for review, comment and agreement, a proration statement for the
Property, and each Party shall be credited or charged at the Closing, in
accordance with the following:
(i)    Rents and Additional Rents. Seller shall account to Buyer for any Rents
and Additional Rents actually collected by Seller for the rental period in which
the Closing occurs, and Buyer shall be credited for its pro rata share.
(ii)    Expenses.
a)    Prepaid Expenses. To the extent Expenses have been paid prior to the
Closing Date for the period after the Closing Date, Seller shall account to
Buyer for such prepaid Expenses, and Seller shall be credited for the amount of
such prepaid Expenses applicable to the period after the Closing Date.
b)    Unpaid Expenses. To the extent Expenses relating to the period prior to
the Closing Date are unpaid as of the Closing Date but are ascertainable, Buyer
shall be credited for Seller’s pro rata share of such Expenses for the period
prior to the Closing Date (and Buyer shall assume the obligation to pay for said
Expenses).
c)    Property Taxes. For purposes of this subsection entitled “Expenses,” and
subject to the limitations described in this subsection, the Title Company shall
pro-rate real property taxes and any special assessments (collectively,
“Property Taxes”) based on the most recent available tax bills. Property Taxes
shall be subject to a post-Closing adjustment once the actual tax bills are
available (to the extent that the same are not available at Closing for the
period in which the Closing occurs); provided, however, that Buyer shall be
solely responsible for any increased taxes resulting from the change in
ownership of the Property from Seller to Buyer or resulting from an increased
tax levy based upon the Consideration paid hereunder. Notwithstanding the
foregoing, to the extent any Tenant is obligated to pay a tax bill directly to
the taxing authority, the amounts payable by such Tenant shall not be prorated
at Closing. If Seller has paid the Property Taxes payable by any such Tenant,
but Seller has not been reimbursed by such Tenant, Buyer shall credit Seller at
Closing for the amount paid by Seller, and Buyer shall thereafter have the




Purchase and Sale Agreement
Page 11 of 34



--------------------------------------------------------------------------------





right to collect those Property Taxes directly from such Tenant after the
Closing.
(iii)    Security Deposits. Seller shall deliver to Buyer all prepaid rents,
security deposits, letters of credit and other collateral actually held by
Seller or any of its Affiliates under any of the Leases, to the extent not
applied by Seller prior to the Closing Date to amounts owing by a Tenant as
permitted by the Leases.
(iv)    Utility Deposits. With respect to any deposits with utility companies,
if any of the underlying utility contracts or agreements is assignable by Seller
to Buyer, then Seller shall transfer to Buyer the applicable deposits, and Buyer
shall credit Seller at the Closing with the actual amount of such deposits
transferred to Buyer.
(d)    Post-Closing Adjustments. After the Closing Date, Seller and Buyer shall
make post-Closing adjustments in accordance with the following:
(i)    Non-delinquent Rents. If either Buyer or Seller collects any
non-delinquent Rents or Additional Rents applicable to the month in which the
Closing occurred, such Rents or Additional Rents shall be prorated as of the
Closing Date and paid to the Party entitled thereto within ten (10) days after
receipt.
(ii)    Delinquent Rents for month in which the Closing occurred. If either
Buyer or Seller collects any Rents or Additional Rents that were delinquent as
of the Closing Date and that relate to the rental period in which the Closing
occurred, then such Rents or Additional Rents shall be applied in the following
order of priority: first, to reimburse Buyer or Seller for all reasonable
out-of-pocket, third-party collection costs actually incurred by Buyer or Seller
in collecting such Rents or Additional Rents (including the portion thereof
relating to the period after the Closing Date); second, to satisfy such Tenant’s
Rent or Additional Rent obligations relating to the period after the Closing
Date; and third, to satisfy such delinquent Rent or Additional Rent obligations
relating to the period prior to the Closing Date. Seller shall have the right to
take collection measures against any delinquent Tenants (including litigation),
however Seller shall not seek any remedy which would interfere with any Tenant’s
continued occupancy and full use of its premises under such Tenant’s Lease, or
Buyer’s rights to receive Rent with respect to any period from or after the
Closing Date. Buyer shall use commercially reasonable efforts to collect such
amounts due from any Tenant; provided that Buyer shall not be required to
interfere with any Tenant’s continued occupancy and full use of its premises
under such Tenant’s Lease, or Buyer’s rights to receive Rent or Additional Rent
with respect to any period beginning on the Closing Date.
(iii)    Percentage Rents. To the extent that Buyer receives any Percentage
Rents after the Closing Date that are applicable to the period of time before
the Closing Date (including any such amounts received after any cut-off date for
prorated rents set forth in this Section 7), Buyer shall render an accounting to
Seller with respect to such Percentage Rents and such Percentage Rents shall be
applied in the following




Purchase and Sale Agreement
Page 12 of 34



--------------------------------------------------------------------------------





order of priority: (i) first to Buyer for the period covered by such Percentage
Rents following the calendar month in which the Closing occurred until the
Tenant under its Lease is current with respect to all Percentage Rents
applicable to periods after the Closing Date, and all expenses reasonably
incurred by Buyer collecting such rents, (ii) then to Seller and Buyer for the
calendar month in which the Closing occurred with such rents and other similar
payments being prorated in the same manner as otherwise provided in this Section
7 at Closing and on the Closing Statement, and (iii) then to Seller for the
period prior to the month in which the Closing occurred. If Percentage Rents are
based on other than a month-to-month basis (e.g., on a quarterly or annual
basis), Percentage Rents collected by Buyer after the Closing Date and
applicable to the period of time before the Closing Date shall be prorated as of
the Closing Date based on the number of days in such period for which such
Percentage Rents are paid.
(iv)    Expenses. With respect to any invoice received by Buyer or Seller after
the Closing Date for Expenses that relate to the period in which the Closing
occurred and for which a proration was not made at the Closing pursuant to the
proration statement delivered to Buyer by Seller prior to the Closing, the Party
receiving such invoice shall give the other Party written notice of such
invoice, and the other Party shall have thirty (30) days to review and approve
the accuracy of any such invoice. If the Parties agree that the invoice is
accurate and should be paid, Seller shall compute Seller’s pro rata share, write
a check for that amount in favor of the vendor, and then send the invoice and
check to Buyer, in which case Buyer agrees that it will pay for its share and
forward the invoice and the two payments to the vendor.
(v)    Additional Rents; Payment of 2018 Expenses by Tenants; True Up. To the
extent that Seller has actually collected any portion of Expenses from Tenants
under the Leases as Additional Rents for calendar year 2018, Seller may retain
all such Additional Rents in amounts not to exceed such Tenants’ share of
Expenses actually paid, as determined by the 2018 Stub Reconciliation (defined
below). Within sixty (60) days after the Closing, Seller shall prepare and
deliver to Buyer a reconciliation Expense statement for the period from and
after January 1, 2018, to but not including the Closing Date (the “2018 Stub
Reconciliation”). If the 2018 Stub Reconciliation evidences that Seller
under-collected Expenses from Tenants for such period, Buyer shall pay such
amounts to Seller within ten (10) days after the date Buyer collects such
amounts from Tenants. If the 2018 Stub Reconciliation evidences that Seller has
over-collected Additional Rent from Tenants for such period and Buyer did not
receive a credit at Closing for the Expenses to which such Additional Rents
applies, Seller shall pay such over-collected amounts to Buyer within thirty
(30) days after delivery of the 2018 Stub Reconciliation, and Buyer shall
thereafter be responsible for making reimbursement to the Tenants or applying
the same to Expenses in accordance with the Leases. In absence of manifest
error, the 2018 Stub Reconciliation shall be final and binding on the parties as
to 2018 Additional Rent and shall not be subject to modification or adjustment
based on subsequent or later reconciliations prepared by Buyer or required under
the Leases.




Purchase and Sale Agreement
Page 13 of 34



--------------------------------------------------------------------------------





(vi)    Survival of Obligations. The obligations of Seller and Buyer under the
Subsection entitled “Post-Closing Adjustments” shall survive the Closing for a
period of six (6) months from the Closing Date, at which point all such
adjustments shall be made in a final accounting and all prorations hereunder
shall be deemed final for all purposes.
(e)    Allocation of Closing Costs. Closing costs shall be allocated as set
forth below:
(i)    Escrow and closing agent charges: 50% to Buyer and 50% to Seller.
(ii)    Recording fees for Deed and any documents in connection with financing
for Buyer: 100% to Buyer.
(iii)    Cost of preparation of preliminary title commitments by the Title
Company: 100% to Seller.
(iv)    Title insurance premiums and other costs for the Title Policy exclusive
of extended coverage, survey coverage, endorsements and lender policies or
requirements: 100% to Seller.
(v)    Title insurance premiums and other costs for the Title Policy for
extended coverage, survey coverage, endorsements, and any lender policies or
requirements: 100% to Buyer.
(vi)    Survey costs: 100% to Buyer for any new survey required by Buyer or any
updates, modifications and recertification of any existing survey provided by
Seller.
(vii)    Attorneys’ Fees: Each party to pay its own fees.
(viii)    Other: According to custom where the Property is located.
8.Tenant Estoppels; SNDAs. Seller shall use all reasonable efforts to obtain a
Tenant Estoppel from all Tenants. Seller shall deliver completed Tenant
Estoppels to Buyer as they are received by Seller, and shall use all reasonable
efforts to deliver all Tenant Estoppels to Buyer no later than three (3) days
prior the Closing Date. It shall be a condition to Buyer’s obligation to close
the acquisition of the Property that not later than the Closing Date:
(a)Tenant Estoppels. Seller shall have delivered to Buyer Tenant Estoppels from
the Required Tenants, which Tenant Estoppels shall (i) be dated no earlier than
forty-five (45) days prior to the initial, scheduled Closing Date (and not the
Closing Date as it may be extended under this Agreement), (ii) conform to the
most recent Rent Roll, (iii) allege no defaults, offsets, or claims against
Seller, and (iv) allege no facts that are inconsistent in any material respect
with the representations and warranties of Seller in this Agreement or the Due
Diligence Materials provided by Seller to Buyer; or
(b)Seller Estoppels. To the extent Seller is unable to obtain Tenant Estoppels,
or any items required to be therein, from the Required Tenants (other than Major
Tenants), Seller




Purchase and Sale Agreement
Page 14 of 34



--------------------------------------------------------------------------------





shall have delivered to Buyer on the Closing Date a certification (a “Seller
Estoppel”) in the form and on the terms attached hereto as Exhibit G (or as
otherwise provided in Section 8(c) below). Seller shall have the right, but not
the obligation, to fulfill such condition to closing by delivery of a Seller
Estoppel, and if a Seller Estoppel is tendered by Seller, Buyer shall be
obligated to accept such Seller Estoppel if such Seller Estoppel (i) is dated no
earlier than forty-five (45) days prior to the Closing Date, (ii) conforms to
the most recent Rent Roll, (iii) alleges no defaults, offsets, or claims against
Seller, and (iv) alleges no facts that are inconsistent in any material respect
with the representations and warranties of Seller in this Agreement or the Due
Diligence Materials provided by Seller to Buyer. If Seller is later able to
deliver to Buyer a Tenant Estoppel from any Tenant as to which Seller has
provided a Seller Estoppel, the Seller Estoppel shall be and become null and
void as to each statement of fact or representation that is substantially
identical to a similar fact or representation in the Tenant Estoppel, and to the
extent the Tenant Estoppel covers in all material respects the information
covered in the Seller Estoppel, the Seller Estoppel as to such Tenant shall
become null and void. In no event shall Seller have any liability under any
Seller Estoppel unless a claim thereon exceeds the Material Damage Floor and in
no event shall any liability of Seller under any Seller Estoppel exceed the
Material Damage Ceiling.
(c)Required Estoppel Form. Notwithstanding anything in this Agreement, Buyer
agrees that the delivery by a Tenant of an estoppel certificate either (i)
substantially in the form attached to or required under such Tenant’s Lease, or
(ii) on a commercially reasonable, standard form of the Tenant in the case of
any Tenant with a national or regional presence and multiple locations, shall be
accepted by Buyer, and if and to the extent Seller delivers a Seller Estoppel to
Buyer in connection with such Tenant, such Seller Estoppel shall be
substantially in the form attached hereto as Exhibit G, as modified to reflect
only the factual information required of the Tenant under the estoppel
certificate required under such Tenant’s Lease or on such standard form.
(i)    SNDAs. Seller shall use commercially reasonable efforts to obtain a
Subordination, Non-Disturbance and Attornment Agreement (“SNDA”) from the Major
Tenants. The form of the SNDAs for the Major Tenants shall be substantially
identical to the SNDAs attached hereto as Exhibit I (the “Kroger Form SNDA”) and
Exhibit J (the “Family Dollar Form SNDA”); subject, however, to such changes in
form as may be required by a Major Tenant to conform the attached form to the
current form used by such Major Tenant as its standard form. Buyer, with prior
or concurrent notice to Seller, shall have the right to contact Tenants about
the SNDAs and negotiate SNDAs directly with the Tenants. Seller shall reasonably
cooperate with Buyer in the process of obtaining SNDAs. Buyer shall respond
promptly to Tenant changes, modifications and comments to SNDAs and shall use
commercially reasonable efforts to obtain final, executed SNDAs in a timely
manner. Nothing herein shall prohibit or limit Seller from interaction with and
direct contact with, any Tenant, at any time or from time to time, about an SNDA
or such Tenant’s contacts with Buyer. It shall be a Buyer Closing Condition that
Buyer shall have received SNDAs from the Major Tenants (which SNDAs shall be
dated no earlier than forty-five (45) days prior to the Closing Date) no later
than three (3) Business Days prior to the initial Closing Date, or if the
Closing Date is extended as provided, below, no later than two (2) Business Days
prior to the Closing




Purchase and Sale Agreement
Page 15 of 34



--------------------------------------------------------------------------------





Date, as extended. If Seller has not obtained SNDAs from the Major Tenants by
the date that is three (3) Business Days prior to the initial, scheduled Closing
Date, either Seller or Buyer may extend the Closing Date one time, for up to an
additional ten (10) Business Days, upon written notice to the other Party
delivered no later than two (2) days prior to the initial, scheduled Closing
Date. If Seller has not delivered the SNDAs of the Major Tenants by the date
that is two (2) Business Days prior to the extended Closing Date, Buyer may
terminate this Agreement by written notice delivered to Seller no later than the
extended Closing Date. The duration of such extension in the Closing Date shall
not be computed in the calculation of the 45-day aging requirements for Tenant
Estoppels or SNDA and such aging requirement shall be premised on the initial,
scheduled Closing Date and not the extended Closing Date. If Buyer exercises its
right to terminate this Agreement under this Section 8(d), all Earnest Money
shall be returned to Buyer and the parties shall have no further obligations
under this Agreement except as expressly provided herein.
9.Transfer of Property “As Is”.
(a)    BUYER IS PURCHASING THE PROPERTY “AS IS, WITH ALL FAULTS” WITHOUT ANY
REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED (EXCEPT ANY EXPRESS
REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS AGREEMENT OR THE DOCUMENTS
DELIVERED AT CLOSING), INCLUDING IMPLIED WARRANTIES OF FITNESS FOR ANY
PARTICULAR PURPOSE OR MERCHANTABILITY OR ANY OTHER WARRANTIES WHATSOEVER. AS OF
THE CLOSING, BUYER ASSUMES ALL RISKS REGARDING ANY DEFECTS, DAMAGE OR ADVERSE
CONDITIONS PERTAINING TO THE CONDITION OF THE PROPERTY, OR ANY LOSS, DIMINUTION
IN VALUE, OR INJURY TO THE PROPERTY ARISING FROM ANY GOVERNMENTAL STATUTES,
ORDINANCES, REGULATIONS, DECISIONS OR POLICIES PERTAINING TO THE PRESENT OR
FUTURE CONDITION, USE, OCCUPANCY, OPERATIONS, MAINTENANCE, REPAIR, IMPROVEMENT,
OWNERSHIP OR DISPOSITION OF THE PROPERTY OR ANY PART THEREOF, AND BUYER
ACKNOWLEDGES THAT, EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT OR UNDER ANY
INSTRUMENT DELIVERED BY SELLER TO BUYER AT CLOSING, (A) NEITHER SELLER NOR ANY
OF ITS AGENTS HAVE MADE, AND SPECIFICALLY NEGATE AND DISCLAIM, ANY
REPRESENTATIONS, WARRANTIES, PROMISES, COVENANTS, AGREEMENTS OR GUARANTIES OF
ANY KIND OR CHARACTER WHATSOEVER, WHETHER EXPRESS OR IMPLIED, ORAL OR WRITTEN,
OF, AS TO, CONCERNING, OR WITH RESPECT TO, (i) THE VALUE, NATURE, QUALITY OR
CONDITION OF THE PROPERTY, INCLUDING, WITHOUT LIMITATION, THE WATER, SOIL AND
GEOLOGY, (ii) THE SUITABILITY OF THE PROPERTY FOR ANY AND ALL ACTIVITIES AND
USES WHICH MAY BE CONDUCTED THEREON, (iii) THE COMPLIANCE OF OR BY THE PROPERTY
WITH LAWS, (iv) THE HABITABILITY, MERCHANTABILITY, MARKETABILITY, PROFITABILITY
OR FITNESS FOR A PARTICULAR PURPOSE OF THE PROPERTY, OR (v) ANY OTHER MATTER
WITH RESPECT TO THE PROPERTY, AND (B) NEITHER SELLER NOR ANY OF ITS AGENTS HAVE
MADE, AND SPECIFICALLY NEGATE AND DISCLAIM,




Purchase and Sale Agreement
Page 16 of 34



--------------------------------------------------------------------------------





ANY REPRESENTATIONS OR WARRANTIES REGARDING COMPLIANCE OF THE PROPERTY WITH ANY
ENVIRONMENTAL LAWS, INCLUDING THOSE PERTAINING TO SOLID WASTE, AS DEFINED BY THE
U.S. ENVIRONMENTAL PROTECTION AGENCY REGULATIONS AT 40 C.F.R., PART 261, OR THE
DISPOSAL OR EXISTENCE, IN OR ON THE PROPERTY, OF ANY HAZARDOUS SUBSTANCES, AS
DEFINED BY THE COMPREHENSIVE ENVIRONMENTAL RESPONSE COMPENSATION AND LIABILITY
ACT OF 1980, AS AMENDED, AND THE REGULATIONS PROMULGATED THEREUNDER ("CERCLA").
BUYER SHALL RELY SOLELY ON ITS OWN INVESTIGATION OF THE PROPERTY AND NOT ON ANY
INFORMATION PROVIDED OR TO BE PROVIDED BY SELLER OR ITS AGENTS OR CONTRACTORS,
EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT OR EXHIBITS OR UNDER ANY
INSTRUMENT DELIVERED BY SELLER TO BUYER OR ITS PERMITTED ASSIGNS AT CLOSING.
SELLER SHALL NOT BE LIABLE OR BOUND IN ANY MANNER BY ANY VERBAL OR WRITTEN
STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO THE PROPERTY OR THE
OPERATION THEREOF, FURNISHED BY ANY PARTY PURPORTING TO ACT ON BEHALF OF SELLER.
EXCEPT TO THE EXTENT OF ANY BREACH OF ANY EXPRESS REPRESENTATION, WARRANTY OR
COVENANT OF SELLER UNDER THIS AGREEMENT OR UNDER ANY INSTRUMENT DELIVERED BY
SELLER TO BUYER OR ITS ASSIGNS AT CLOSING. Except as expressly set forth in this
Agreement, Buyer has not relied and will not rely on, and Seller has not made
and is not liable for or bound by, any express or implied warranties,
guarantees, statements, representations or information pertaining to the
Property or relating thereto (including specifically, without limitation,
Property information packages distributed with respect to the Property) made or
furnished by Seller or any real estate broker, agent, or third party
representing or purporting to represent Seller, to whomever made or given,
directly or indirectly, orally or in writing. Buyer represents that it is a
knowledgeable, experienced and sophisticated purchaser of real estate and that,
except as expressly set forth in this Agreement, it is relying solely on its own
expertise and that of Buyer’s consultants in purchasing the Property and shall
make an independent verification of the accuracy of any documents and
information provided by Seller. Buyer will conduct such inspections and
investigations of the Property as Buyer deems necessary, including, but not
limited to, the physical and environmental conditions thereof, and shall rely
upon same. By failing to terminate this Agreement prior to the expiration of the
Due Diligence Period, Buyer acknowledges that Seller has afforded Buyer a full
opportunity to conduct such investigations of the Property as Buyer deemed
necessary to satisfy itself as to the condition of the Property and the
existence or non-existence or curative action to be taken with respect to any
Hazardous Materials on or discharged from the Property, and will rely solely
upon same and not upon any information provided by or on behalf of Seller or its
agents or employees with respect thereto, other than such representations,
warranties and covenants of Seller as are expressly set forth in this Agreement.
Upon Closing, Buyer shall assume the risk that adverse matters, including, but
not limited to, adverse physical or construction defects or adverse
environmental, health or safety conditions, may not have been revealed by
Buyer’s inspections and investigations. Buyer’s approval of the Property under
Section 4(l) above is Buyer’s acknowledgement that it will have reviewed or have
had adequate time and




Purchase and Sale Agreement
Page 17 of 34



--------------------------------------------------------------------------------





opportunity to review the Due Diligence Materials and conduct its diligence
review of the Property and matters affecting the Property.
Buyer’s Initials         
(b)    Buyer further acknowledges that certain of the Due Diligence Materials
may have been prepared by parties other than Seller and Seller makes no
representation or warranty of any kind whatsoever, express or implied, as to the
accuracy or completeness of any Due Diligence Materials prepared by third
parties.
(c)    Except for those matters expressly set forth in this Agreement to survive
the Closing and except for the agreements of Seller and Buyer set forth in the
closing documents or otherwise entered into at the Closing, Buyer agrees that
Buyer’s acceptance of the Deed shall be and be deemed to be an agreement by
Buyer that Seller has fully performed, discharged and complied with all of
Seller’s obligations, covenants and agreements hereunder and that Seller shall
have no further liability with respect thereto.
(d)    AS A MATERIAL INDUCEMENT TO SELLER TO AGREE TO SELL THE PROPERTY TO BUYER
AND TO EXECUTE THIS AGREEMENT, EXCEPT TO THE EXTENT SPECIFICALLY PROVIDED TO THE
CONTRARY HEREIN OR IN THE DEED AND OTHER INSTRUMENTS TO BE EXECUTED AND
DELIVERED BY SELLER AT THE CLOSING, OR ANY ACTION FOR BREACH OF ANY
REPRESENTATION, WARRANTY AND/OR COVENANT OF SELLER SPECIFICALLY SET FORTH
HEREIN, BUYER, FOR ITSELF AND ITS AGENTS, AFFILIATES, SUCCESSORS AND ASSIGNS,
HEREBY WAIVES, RELEASES, ACQUITS AND FOREVER DISCHARGES THE SELLER RELATED
PARTIES FROM ALL CLAIMS, CAUSES OF ACTION, DEMANDS, LOSSES, DAMAGES,
LIABILITIES, COSTS AND EXPENSES (INCLUDING ATTORNEY’S FEES AND DISBURSEMENTS
WHETHER SUIT IS INSTITUTED OR NOT) WHICH BUYER HAS OR MAY HAVE IN THE FUTURE ON
ACCOUNT OF OR IN ANY WAY ARISING OUT OF THE PROPERTY OR ANY OF ITS CONSTITUENT
ELEMENTS (INCLUDING THE LAND, THE IMPROVEMENTS, THE PERSONAL PROPERTY, THE
GENERAL INTANGIBLES, THE LEASES OR THE CONTRACTS), INCLUDING, WITHOUT
LIMITATION, WITH RESPECT TO (I) ALL MATTERS DESCRIBED IN SUBPARAGRAPH (a), ABOVE
AS ACCEPTED BY BUYER IN “AS IS, WHERE IS, WITH ALL FAULTS” CONDITION, (II) THE
STRUCTURAL AND PHYSICAL CONDITION OF THE REAL PROPERTY OR ITS SURROUNDINGS,
(III) THE FINANCIAL CONDITION OF THE OPERATION OF THE PROPERTY EITHER BEFORE OR
AFTER THE CLOSING DATE, (IV) ANY LAW, ORDINANCE, RULE, REGULATION, RESTRICTION
OR LEGAL REQUIREMENT WHICH IS NOW OR MAY HEREAFTER BE APPLICABLE TO THE
PROPERTY, (V) THE FINANCIAL CONDITION OR STATUS OF ANY TENANT OR TENANCY FOR THE
PROPERTY, (VI) THE ENVIRONMENTAL CONDITION OF THE PROPERTY, INCLUDING, WITHOUT
LIMITATION, THE PRESENCE, DISCOVERY OR REMOVAL OF ANY HAZARDOUS MATERIALS IN,
AT, ABOUT OR UNDER THE PROPERTY OR THE




Purchase and Sale Agreement
Page 18 of 34



--------------------------------------------------------------------------------





APPLICABILITY TO THE PROPERTY OF ANY ENVIRONMENTAL LAWS, AS SUCH ACTS MAY BE
AMENDED FROM TIME TO TIME, OR ANY OTHER FEDERAL, STATE OR LOCAL STATUTE OR
REGULATION RELATING TO ENVIRONMENTAL CONTAMINATION AT, IN OR UNDER THE PROPERTY,
OR (VII) ANY OTHER CONDITIONS, INCLUDING, WITHOUT LIMITATION, ENVIRONMENTAL AND
OTHER PHYSICAL CONDITIONS, AFFECTING THE PROPERTY WHETHER THE SAME ARE A RESULT
OF NEGLIGENCE OR OTHERWISE, INCLUDING SPECIFICALLY, BUT WITHOUT LIMITATION, ANY
CLAIM FOR INDEMNIFICATION OR CONTRIBUTION ARISING UNDER ENVIRONMENTAL LAWS,
WHETHER ARISING BASED ON EVENTS THAT OCCURRED BEFORE, DURING, OR AFTER SELLER’S
PERIOD OF OWNERSHIP OF THE PROPERTY AND WHETHER BASED ON THEORIES OF
INDEMNIFICATION, CONTRIBUTION OR OTHERWISE. THE RELEASE SET FORTH IN THIS
SECTION SPECIFICALLY INCLUDES, WITHOUT LIMITATION, ANY CLAIMS UNDER
ENVIRONMENTAL LAWS OR UNDER THE AMERICANS WITH DISABILITIES ACT OF 1990, AS ANY
OF THOSE LAWS MAY BE AMENDED FROM TIME TO TIME AND ANY REGULATIONS, ORDERS,
RULES OF PROCEDURES OR GUIDELINES PROMULGATED IN CONNECTION WITH SUCH LAWS,
REGARDLESS OF WHETHER THEY ARE IN EXISTENCE ON THE DATE OF THIS AGREEMENT.
NOTWITHSTANDING THE FOREGOING, SELLER SHALL REMAIN LIABLE FOR, AND BUYER DOES
NOT WAIVE OR RELEASE CLAIMS BASED ON FRAUD, GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT ON THE PART OF SELLER OR ANY SELLER RELATED PARTY. BUYER SHALL NOT
MAKE OR INSTITUTE ANY CLAIMS AGAINST ANY OF THE SELLER RELATED PARTIES WHICH ARE
INCONSISTENT WITH THE FOREGOING. BUYER AGREES THAT THIS RELEASE SHALL BE GIVEN
FULL FORCE AND EFFECT ACCORDING TO EACH OF ITS EXPRESSED TERMS AND PROVISIONS.
THIS RELEASE INCLUDES CLAIMS OF WHICH BUYER IS PRESENTLY UNAWARE OR WHICH BUYER
DOES NOT PRESENTLY SUSPECT TO EXIST, WHICH IF KNOWN BY BUYER, WOULD MATERIALLY
AFFECT BUYER’S RELEASE TO SELLER. IN THIS CONNECTION AND TO THE MAXIMUM EXTENT
PERMITTED BY LAW, BUYER AGREES AND ACKNOWLEDGES THAT FACTUAL MATTERS NOW UNKNOWN
TO IT MAY HAVE GIVEN OR MAY HEREAFTER GIVE RISE TO CAUSES OF ACTION, CLAIMS,
DEMANDS, DEBTS, CONTROVERSIES, DAMAGES, COSTS, LOSSES AND EXPENSES WHICH ARE
PRESENTLY UNKNOWN, UNANTICIPATED AND UNSUSPECTED, AND BUYER FURTHER AGREES AND
ACKNOWLEDGES THAT THE WAIVERS AND RELEASES HEREIN HAVE BEEN NEGOTIATED AND
AGREED UPON IN LIGHT OF THAT REALIZATION AND THAT BUYER NEVERTHELESS HEREBY
INTENDS TO RELEASE, DISCHARGE, AND ACQUIT THE SELLER RELATED PARTIES FROM ANY
SUCH UNKNOWN CAUSES OF ACTION, CLAIMS, DEMANDS, DEBTS, CONTROVERSIES, DAMAGES,
COSTS, LOSSES AND EXPENSES EXCEPT TO THE EXTENT CAUSED BY FRAUD, GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT ON THE PART OF SELLER OR ANY SELLER RELATED
PARTY. BUYER ACKNOWLEDGES THAT BUYER HAS BEEN REPRESENTED BY INDEPENDENT LEGAL
COUNSEL OF BUYER’S SELECTION




Purchase and Sale Agreement
Page 19 of 34



--------------------------------------------------------------------------------





AND BUYER IS GRANTING THIS RELEASE OF ITS OWN VOLITION AND AFTER CONSULTATION
WITH BUYER’S COUNSEL. BUYER ACKNOWLEDGES THAT BUYER HAS CAREFULLY REVIEWED THIS
SECTION 9 AND DISCUSSED ITS IMPORT WITH LEGAL COUNSEL AND THAT THE PROVISIONS OF
THIS SECTION 9 ARE A MATERIAL PART OF THIS AGREEMENT.
Buyer’s Initials ______
(e)    In no event shall Seller be liable to Buyer for any incidental, special,
exemplary, punitive or consequential damages, including, without limitation,
loss of profits or revenue, interference with business operations, loss of
tenants, lenders, investors, buyers, diminution in value of the Property, or
inability to use the Property, due to the condition of the Property.
(f)    THIS SECTION 9 SHALL SURVIVE CLOSING AND DELIVERY OF THE DEED, OR
TERMINATION OF THIS AGREEMENT, AND SHALL BE DEEMED INCORPORATED BY REFERENCE AND
MADE A PART OF ALL DOCUMENTS DELIVERED BY SELLER TO BUYER IN CONNECTION WITH THE
SALE OF THE PROPERTY.
10.Seller’s Representations and Warranties. Seller represents and warrants to
Buyer the matters set forth on Addendum II, which is incorporated herein by this
reference as though fully set forth herein. Other than as expressly contained in
this Agreement and Addendum II, Seller makes no representations or warranties of
any kind relating to the Property or its condition or fitness. Buyer is entitled
to rely on Seller’s representations and warranties notwithstanding Buyer’s
inspection and investigation of the Property, except to the extent that Buyer
has Actual Knowledge on or before the Closing Date that any such representation
or warranty is inaccurate in any material respect, and such inaccuracy did not
result from a Seller R&W Breach (as defined below). Seller shall promptly notify
Buyer if, prior to the Closing, Seller has Actual Knowledge that any
representation or warranty of Seller was inaccurate in any material respect on
the Effective Date (a “Seller R&W Breach”), or was true when given on the
Effective Date but became inaccurate in any material respect after the Effective
Date (a “Seller R&W Change”). If, prior to the Closing, Buyer has Actual
Knowledge (whether from Seller or its own investigation) that a Seller R&W
Breach has occurred and Seller is unable to cure such Seller R&W Breach within
ten (10) days after notice from Buyer of such R&W Breach, such Seller R&W Breach
shall be a default on the part of Seller, and Buyer shall have the right, as its
sole and exclusive remedy, to terminate this Agreement, upon which termination
the Earnest Money (plus interest earned thereon) shall be returned to Buyer, and
if such Seller R&W Breach has resulted in a loss in excess of the Material
Damage Floor, Seller shall pay the Expense Reimbursement to Buyer, and the
Parties shall have no further rights or obligations under this Agreement except
for those rights and obligations which expressly survive termination of this
Agreement. If, prior to the Closing, Buyer has Actual Knowledge (whether from
Seller or its own investigation) that a Seller R&W Change has occurred, such
Seller R&W Change was not caused by a material breach by Seller of its covenants
under this Agreement or by an affirmative, intentional act on the part of Seller
which caused such representation and warranty to become inaccurate in any
material respect (in which case such Seller R&W Change shall be deemed to be a
Seller R&W Breach), and Seller is unable within ten (10) days after notice from
Buyer of




Purchase and Sale Agreement
Page 20 of 34



--------------------------------------------------------------------------------





such R&W Change to eliminate such inaccuracy, Buyer shall have the right, as its
sole and exclusive remedy, to terminate this Agreement, upon which termination
the Earnest Money (plus interest earned thereon) shall be returned to Buyer and
the Parties shall have no further rights or obligations under this Agreement
except for those rights and obligations which expressly survive termination of
this Agreement. If, prior to the Closing, Buyer has Actual Knowledge that any
representation or warranty of Seller is inaccurate in any material respect and
Buyer consummates the Closing, such representation or warranty shall be deemed
modified by Buyer’s Actual Knowledge. Buyer shall be entitled to seek and
recover from Seller its actual damages incurred on account of the breach by
Seller of any one or more of the representations and warranties of Seller made
herein, only if (i) the breach thereof is first discovered subsequent to
Closing, (ii) the claim thereon is asserted by Buyer to Seller in writing on or
before the date one hundred eighty (180) days after Closing, (iii) the amount of
any such loss, cost, liability, damage and expense suffered by Buyer (when
aggregated with all other amounts for which Seller may be liable in connection
with breaches of its representations, warranties or covenants under this
Agreement) shall exceed the Material Damage Floor; provided, however, in no
event shall the amount of any such loss, cost, liability, damage and expense for
which Seller shall be liable with respect to such breach (when aggregated with
all other damages for which Seller may be liable in connection with breaches of
its representations, warranties or covenants under this Agreement) exceed the
Material Damage Ceiling.
11.Buyer’s Representations and Warranties. Buyer hereby represents and warrants,
as of the Effective Date and as of the Closing Date, to Seller as follows:
(a)    Buyer is duly organized, validly existing and in good standing under the
laws of the State of its formation, and as of the Closing will be qualified to
do business in the State in which the Property is located.
(b)    Buyer has full power and authority to execute and deliver this Agreement
and to perform all of the terms and conditions hereof to be performed by Buyer
and to consummate the transactions contemplated hereby. This Agreement and all
documents executed by Buyer which are to be delivered to Seller at Closing have
been duly executed and delivered by Buyer and are or at the time of Closing will
be the legal, valid and binding obligation of Buyer and enforceable against
Buyer in accordance with its or their respective terms, except as the
enforcement thereof may be limited by applicable Creditors’ Rights Laws. Buyer
is not presently subject to any bankruptcy, insolvency, reorganization,
moratorium, or similar proceeding.
(c)    The entities and individuals executing this Agreement and the instruments
referenced herein on behalf of Buyer and its constituent entities, if any, have
the legal power, right and actual authority to bind Buyer to the terms and
conditions hereof and thereof.
(d)    Neither the execution and delivery of this Agreement, nor the
consummation of the transactions contemplated by this Agreement, nor the
compliance with the terms and conditions hereof will violate or conflict, in any
material respect, with any provision of Buyer’s organizational documents or to
Buyer’s Actual Knowledge any statute, regulation or rule, or, to Buyer’s Actual
Knowledge, any injunction, judgment, order, decree, ruling, charge or other
restrictions of any government, governmental agency or court to which




Purchase and Sale Agreement
Page 21 of 34



--------------------------------------------------------------------------------





Buyer is subject, and which violation or conflict would have a material adverse
effect on Buyer. Buyer is not a party to any contract or subject to any other
legal restriction that would prevent fulfillment by Buyer of all of the terms
and conditions of this Agreement or compliance with any of the obligations under
it.
(e)    To Buyer’s Actual Knowledge all material consents required from any
governmental authority or third party in connection with the execution and
delivery of this Agreement by Buyer or the consummation by Buyer of the
transactions contemplated hereby have been made or obtained or shall have been
made or obtained by the Closing Date. Complete and correct copies of all such
consents shall be delivered to Seller.
(f)    As of the Closing Date, Buyer (i) has made an independent investigation
with regard to the Property and has conducted all due diligence investigations
deemed by Buyer or its consultants as necessary or appropriate with respect to
the Property and matters affecting the Property, (ii) has ascertained to its
satisfaction the extent to which the Property complies with applicable zoning,
building, environmental, health and safety and all other Laws, and (iii) has
determined that the Property is suitable for Buyer’s intended use thereof.
(g)    There is no litigation pending or, to Buyer’s Actual Knowledge,
threatened, against Buyer or any basis therefor that might materially and
detrimentally affect the ability of Buyer to perform its obligations under this
Agreement. Buyer shall notify Seller promptly of any such litigation of which
Buyer becomes aware.
(h)    Buyer is not, nor is any person who owns a controlling interest in or
otherwise controls Buyer, (a) listed on the Specially Designated Nationals and
Blocked Persons List maintained by the Office of Foreign Assets Control
(“OFAC”), Department of the Treasury, and/or on any other similar list
maintained by the OFAC pursuant to any authorizing statute, Executive Order or
regulation (collectively, “OFAC Laws and Regulations”); or (b) a person either
(i) included within the term “designated national” as defined in the Cuban
Assets Control Regulations, 31 C.F.R. Part 515, or (ii) designated under
Sections 1(a), 1(b), 1(c) or 1(d) of Executive Order No. 13224 (Blocking
Property and Prohibiting Transactions with Persons Who Commit, Threaten to
Commit, or Support Terrorism), 66 Fed. Reg. 49079 (effective September 24, 2001,
and published September 25, 2001) or similarly designated under any related
enabling legislation or any other similar Executive Orders (collectively, the
“Executive Orders”). Neither Buyer nor any of its principals or affiliates is
(x) a person or entity with which Seller is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law, or that commits,
threatens or conspires to commit or supports “terrorism” as defined in the
Executive Orders, or (y) is directly or indirectly affiliated or associated with
a person or entity listed in the preceding clause (x). To the best knowledge of
Buyer, neither Buyer nor any of its principals or affiliates, nor any brokers or
other agents acting in any capacity in connection with the transactions
contemplated herein (I) directly or indirectly deals in, or otherwise engages in
any transaction relating to, any property or interests in property blocked
pursuant to the Executive Orders, (II) directly or indirectly engages in any
transaction in violation of any Laws relating to drug trafficking, money
laundering or predicate crimes to money laundering or (III) engages in or
conspires




Purchase and Sale Agreement
Page 22 of 34



--------------------------------------------------------------------------------





to engage in any transaction that evades or avoids, or has the purpose of
evading or avoiding, or attempts to violate, any of the prohibitions set forth
in any Anti-Terrorism Law. As used herein, “Anti-Terrorism Law” means the OFAC
Laws and Regulations, the Executive Orders and the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001, Pub. L. No. 107-56, 115 Stat. 272 (2001), as amended.
12.Risk of Loss.
(a)    Notice of Loss. If, prior to the Closing Date, any portion of the
Property suffers a Minor or Major Loss, Seller shall immediately notify Buyer of
that fact, which notice shall include sufficient detail to apprise Buyer of the
current status of the Property following such loss.
(b)    Minor Loss. Buyer’s obligations hereunder shall not be affected by the
occurrence of a Minor Loss, provided that: (i) upon the Closing, there shall be
a credit against the Consideration equal to the amount of any insurance proceeds
or condemnation awards collected by Seller as a result of such Minor Loss, plus
the amount of any insurance deductible; or (ii) insurance or condemnation
proceeds available to Seller are sufficient to cover the cost of restoration and
the insurance carrier has admitted liability for the payment of such costs. If
the proceeds or awards have not been collected as of the Closing, then Seller’s
right, title and interest to such proceeds or awards shall be assigned to Buyer
at the Closing, together with a credit against the Consideration in the amount
of any insurance deductible. This provision shall not limit any of the Buyer’s
repair obligations under the Leases. If there is a Minor Loss and insurance
coverage as set forth above is not available, Buyer shall have the same rights
as if it was a Major Loss.
(c)    Major Loss. In the event of a Major Loss, Buyer may, at its option to be
exercised by written notice to Seller within twenty (20) days of Seller’s notice
to Buyer of the occurrence thereof, elect to either (i) terminate this
Agreement, or (ii) consummate the acquisition of the Property for the full
Consideration, subject to the following. If Buyer elects to proceed with the
acquisition of the Property, then the Closing shall be postponed if necessary,
to occur on the later of the then-scheduled Closing Date or the date which is
ten (10) Business Days after Buyer makes such election and, upon the Closing,
Buyer shall be given a credit against the Consideration equal to the amount of
any insurance proceeds or condemnation awards collected by Seller as a result of
such Major Loss, plus the amount of any insurance deductible. If the proceeds or
awards have not been collected as of the Closing, then Seller’s right, title and
interest to such proceeds or awards shall be assigned to Buyer, and Seller will
cooperate with Buyer as reasonably requested by Buyer in the collection of such
proceeds or award. If Buyer fails to give Seller notice within such twenty (20)
day period, then Buyer will be deemed to have elected to terminate this
Agreement. If the Agreement is not terminated under this Section or otherwise as
permitted under this Agreement, Buyer shall be responsible for performance by
Buyer as “landlord” under the Leases, including any repair obligations of
landlord, and nothing herein shall limit Buyer’s repair obligations or other
obligations under the Leases.




Purchase and Sale Agreement
Page 23 of 34



--------------------------------------------------------------------------------





13.Seller’s Continued Operation of the Property.
(a)    General. Except as otherwise contemplated or permitted by this Agreement
or approved by Buyer in writing, from the Effective Date to the Closing Date,
Seller will operate, maintain and repair the Property in a prudent manner, in
the ordinary course of business, on an arm’s-length basis and consistent with
its past practices.
(b)    Actions Requiring Buyer’s Consent. Notwithstanding the above terms of
this Section, from the Approval Date until the Closing Date, Seller shall not,
without the prior written approval of Buyer, which approval shall not be
unreasonably withheld or delayed, take any of the following actions except as
required by law or existing contractual obligations of Seller:
(i)    Leases. Execute or renew any Lease; or bring an action to enforce any
Lease; or terminate any Lease; or modify or waive any material term of any
Lease; provided, however, that if Seller has delivered notice to Buyer of
Seller’s request for Buyer’s approval and Buyer has not responded to Seller’s
request for Lease approval within two (2) Business Days, then Buyer shall be
deemed to have approved the Lease activity in question; or
(ii)    Contracts. Except as otherwise required under this Agreement, enter
into, execute or terminate any easement agreement, management agreement or any
lease, contract, agreement or other commitment of any sort (including any
contract for capital items or expenditures), with respect to the Property that
will survive the Closing and be binding on Buyer or the Property after the
Closing; provided, however, that if Seller has delivered notice to Buyer of
Seller’s request for Buyer’s approval and Buyer has not responded to Seller’s
request for approval within two (2) Business Days, then Buyer shall be deemed to
have approved the activity in question.
(c)    Cost of Tenant Improvements and Leasing Commissions.
(i)    New Leases, Renewals, Modifications. In connection with any new lease, or
any renewal of a lease or modification of any existing Lease which extends the
term or expands the premises under such Lease other than under an option or
right governed by subsections (c)(iii) or (c)(iv) below, which new lease,
renewal or modification is entered into between the Effective Date and the
Closing, the cost of tenant improvement allowances and leasing commissions in
connection with any such new lease, renewal or modification, shall be prorated
between Buyer and Seller in proportion to the ratio between the portion of the
new lease term or renewal term (following the commencement of rental payments
thereunder) which occurs prior to the Closing Date and the portion of the new
lease term or renewal term (following the commencement of rental payments
thereunder) which occurs after the Closing Date.




Purchase and Sale Agreement
Page 24 of 34



--------------------------------------------------------------------------------





(ii)    Existing Leases. Subject to subsections (c)(iii) and (c)(iv) below,
Seller shall be responsible for the cost of all tenant improvement allowances
and leasing commissions for all Leases (and amendments thereto) entered into
prior to the Effective Date, and Seller’s obligations with respect thereto shall
survive the Closing.
(iii)    Tenant Rights Under Existing Leases. If, during the period between the
Effective Date and the Closing Date, any Tenant shall exercise an option or
right under an existing Lease to renew the Lease, extend the term of the Lease,
or expand its premises, any obligation for tenant improvement allowances and
leasing commissions associated with the exercise of such option or right shall
be prorated between Seller and Buyer in proportion to the ratio between the
portion of the extended lease term (following the commencement of rental
payments thereunder) resulting from the exercise of the option which occurs
prior to the Closing Date and the portion thereof (following the commencement of
rental payments thereunder) which occurs after the Closing Date.
(iv)    Post-Closing Extensions, Renewals, Modifications. If, on or after the
Closing Date, any Tenant shall exercise an option or right under an existing
Lease to renew the Lease, extend the term of the Lease, or expand its premises,
any obligation for tenant improvement allowances and leasing commissions
associated with the exercise of such option or right shall be the responsibility
of Buyer.
14.Non-Consummation of the Transaction. If the transaction is not consummated on
or before the Closing Date, the following provisions shall apply:
(a)    No Default. If the purchase and sale of the Property under this Agreement
is not consummated for a reason other than a default by one of the Parties, then
(i) the Title Company and each Party shall return to the depositor thereof the
Earnest Money and all other funds and items which were deposited hereunder
(except that Seller shall retain the Non-Refundable Payment); and (ii) Seller
and Buyer shall each bear one-half of any Escrow cancellation charges. Any
return of funds or other items by the Title Company or any Party as provided
herein shall not relieve either Party of any liability it may have for its
wrongful failure to close.
(b)    Default by Seller. If the transaction is not consummated as a result of a
default by Seller, then Buyer, as its sole and only remedies hereunder, to the
exclusion of all other potential remedies under this Agreement, at law or in
equity, may either (i) terminate this Agreement by delivery of notice of
termination to Seller, whereupon (A) the Earnest Money plus interest accrued
thereon shall be immediately returned to Buyer, and (B) Seller shall pay to
Buyer its Expense Reimbursement, in which case neither Party shall have any
further rights or obligations hereunder other than those rights and obligations
which expressly survive termination of this Agreement; or (ii) continue this
Agreement pending Buyer’s action for specific performance, provided, however,
that any such action for specific performance shall not include an action for
damages and shall be filed and served by Buyer within thirty (30) days of the
date which is the later of (x) the termination of this Agreement by Seller, or
(y) the date on which Buyer has Actual Knowledge of the event or occurrence




Purchase and Sale Agreement
Page 25 of 34



--------------------------------------------------------------------------------





comprising the alleged default on the part of Seller, it being the intent of the
Parties hereto that any failure of Buyer to meet the time deadline set for
filing shall be deemed to be Buyer’s election to waive and relinquish any rights
to enforce specific performance of this Agreement. In the event Buyer files an
action for specific performance in accordance with subparagraph (ii) above and
Seller prevails in such action, then in addition to its obligations under
Section 15(l) below, Buyer shall be obligated to pay to Seller an amount equal
to the Specific Performance Amount as liquidated damages in order to compensate
Seller for actual costs, damages and losses, as well as lost opportunity costs,
suffered by Seller due to its inability to sell the Property to a third party
pending the resolution of Buyer’s specific performance action. Buyer
acknowledges that the damages suffered by Seller due to a delay in selling the
Property are difficult to determine and that the Specific Performance Amount has
been agreed upon, after negotiation, as the parties’ reasonable estimate of such
Seller’s damages. In no event shall Seller be liable to Buyer in connection with
any breach or default on the part of Seller under this Agreement for any
incidental, special, exemplary, punitive or consequential damages, including,
without limitation, loss of profits or revenue, interference with business
operations, loss of tenants, lenders, investors, buyers, diminution in value of
the Property, or inability to use the Property. Notwithstanding anything to the
contrary herein, Buyer on its own behalf and on behalf of its agents, members,
partners, employees, representatives, officers, directors, agents, related and
affiliated entities, successors and assigns (collectively, the “Buyer Parties”)
hereby agrees that IN NO EVENT OR CIRCUMSTANCE SHALL ANY OF THE DIRECT OR
INDIRECT MEMBERS, PARTNERS, EMPLOYEES, REPRESENTATIVES, OFFICERS, DIRECTORS,
AGENTS, PROPERTY MANAGEMENT COMPANY, AFFILIATED OR RELATED ENTITIES OF SELLER OR
SELLER’S PROPERTY MANAGEMENT COMPANY (COLLECTIVELY, THE “SELLER PARTIES”) HAVE
ANY PERSONAL LIABILITY UNDER THIS AGREEMENT.
Buyer’s Initials         
(c)    Default by Buyer. If the Closing does not occur as a result of a default
by Buyer, then (i) Buyer shall pay all escrow cancellation charges, (ii) to the
extent it has not previously been delivered to Seller, the Title Company shall
deliver the Earnest Money to Seller as its full and complete liquidated damages
and its sole and exclusive remedy for Buyer’s default (provided that this
provision shall not limit the Seller’s right to enforce Buyer’s obligations
pursuant to Sections 4(c), 15(f) and 15(l), and to obtain monetary damages from
Buyer pursuant to those provisions above and beyond any amounts collected
pursuant to this liquidated damages provision). If the transaction is not
consummated because of a default by Buyer, the Earnest Money together with the
interest accrued thereon shall be paid to and retained by Seller as liquidated
damages. THE PARTIES HAVE AGREED THAT SELLER’S ACTUAL DAMAGES, IN THE EVENT OF A
DEFAULT BY BUYER, WOULD BE EXTREMELY DIFFICULT OR IMPRACTICABLE TO DETERMINE.
THEREFORE, BY PLACING THEIR INITIALS BELOW, THE PARTIES ACKNOWLEDGE THAT THE
EARNEST MONEY HAS BEEN AGREED UPON, AFTER NEGOTIATION, AS THE PARTIES’
REASONABLE ESTIMATE OF SELLER’S DAMAGES (IN ADDITION TO ANY FEES AND COSTS TO
WHICH SELLER IS




Purchase and Sale Agreement
Page 26 of 34



--------------------------------------------------------------------------------





ENTITLED UNDER SECTION 15(l)) AND AS SELLER’S EXCLUSIVE REMEDY AGAINST BUYER, AT
LAW OR IN EQUITY, IN THE EVENT OF A DEFAULT UNDER THIS AGREEMENT ON THE PART OF
BUYER; PROVIDED, HOWEVER, NOTHING HEREIN SHALL RELIEVE BUYER OF THE INDEMNITY
OBLIGATIONS OF BUYER UNDER SECTIONS 4(c) AND 15(f), WHICH EXPRESSLY SURVIVE THE
TERMINATION OF THIS AGREEMENT. Notwithstanding anything to the contrary
contained in this Section 14(c), in the event of (i) Buyer’s default under this
Agreement, (ii) a termination of this Agreement by Buyer, or (iii) a termination
of this Agreement by Seller as a result of a default on the part of Buyer,
Seller shall have all remedies available at law or in equity if Buyer or any
Person related to or affiliated with Buyer asserts any claims or right to the
Property that (i) delays or prevents Seller from having clear, indefeasible, and
marketable title to the Property or (ii) constitutes slander of title to the
Property. In all other events, Seller’s remedies shall be limited to those
described in this Section 14(c) and Sections 15(f) and 15(l) hereof. If Closing
is consummated, Seller shall have all remedies available at law or in equity in
the event Buyer fails to perform any obligation of Buyer under this Agreement.
INITIALS: Seller _____ Buyer _____
15.Miscellaneous
(a)    Disclosure of Transaction. Except as may be permitted in Section 15(o)
below, prior to Closing neither Party shall publicly announce or discuss the
execution of this Agreement or the transaction contemplated hereby without the
prior written consent of the other Party, which shall not be unreasonably
withheld. Notwithstanding the foregoing, nothing herein shall limit or restrict
any public announcement or notification which Seller or any Affiliate is
required to make under the applicable provisions of the Securities Act of 1933,
as amended, and the Securities Exchange Act of 1934, as amended and the rules
and regulations adopted by the Securities and Exchange Commission thereunder.
(b)    Possession. Possession of the Property shall be delivered to Buyer upon
the Closing.
(c)    Force Majeure. Seller’s corporate headquarters are located in San Mateo,
California. If during the term of this Agreement, there occurs a Force Majeure
Event (a fire or other casualty, act of God, riot or other civil disturbance, or
any other event out of the control of Seller that prevents Seller from having
access to and use of its headquarters facility for the conduct of its
operations), Seller shall have the right, exercisable by written notice to Buyer
within five (5) Business Days of the date of the Force Majeure Event, to extend
any period for Seller’s performance hereunder by a period of time equal to the
time that Seller reasonably anticipates that it will be unable to use its
headquarters, but not to exceed fourteen (14) days.
(d)    Tax Protest. If, as a result of any tax protest or otherwise, there is
any refund or reduction of real property or other tax or assessment relating to
the Property applicable to the period prior to Closing, Seller shall be entitled
to receive or retain such refund or the benefit of such reduction, less
equitable prorated costs of collection and subject to the rights




Purchase and Sale Agreement
Page 27 of 34



--------------------------------------------------------------------------------





of Tenants under Leases as to any such refunds. To the extent any such tax
protest or proceeding is ongoing as of the Closing, Seller shall have the right,
but not the obligation, to continue to pursue such protest or proceeding
following the Closing, but only to the extent that it applies to the pre-Closing
tax periods.
(e)    Notices. Any notice, consent or approval required or permitted to be
given under this Agreement shall be in writing and shall be deemed to have been
given upon (i) delivery of email on a Business Day between the hours of 9:00
a.m. and 5:00 p.m. the recipient’s time (otherwise, the next following Business
Day) (provided that such email contains in all uppercase letters the words
“OFFICIAL NOTICE” in the subject line and generates no “out of office” receipt
or other message that such delivery was ineffective or delayed), (ii) personal
delivery, (iii) confirmed telecopy delivery on a Business Day between the hours
of 9:00 a.m. and 5:00 p.m. the recipient’s time (otherwise, the next following
Business Day), (iv) one (1) Business Day after being deposited with Federal
Express, DHL Worldwide Express or another reliable, nationally-recognized
overnight courier service prior to the specified delivery deadline for next-day
service, specifying an address to which such courier makes overnight deliveries,
or (v) two (2) Business Days after being deposited in the United States mail,
registered or certified mail, postage prepaid, return receipt required, and
addressed as indicated below, or such other address as either Party may from
time to time specify in writing to the other. A notice, consent or approval sent
in the above manner by counsel to a Party (whether or not identified below as a
“copy to” recipient) shall constitute effective delivery of such notice, consent
or approval and shall be binding on such Party as if sent by such Party.
If to Buyer:
If to Seller:
 
 
O.R.D.A. Corporation
15400 Knoll Trail, Suite 350
Dallas, Texas 75248
Attention: David Salomon
Fax No. 972- 960-0627
Email: ordacorp@yahoo.com
TNP SRT PORTFOLIO II, LLC
c/o Glenborough, LLC
66 Bovet Road, Suite 100
San Mateo, CA 94402
Attention: Alan Shapiro
Fax No. 650-343-9690
Email: alan.shapiro@glenborough.com
 
 
With a copy to:
with a copy to:
Colven, Tran & Meredith, PC
1401 Burnham Drive
Plano, Texas 75093
Attention: Thomas J. Colven, III
Fax No. (469) 533-0337
Email: tom@colvenandtran.com
TNP SRT PORTFOLIO II, LLC
c/o Glenborough LLC
66 Bovet Road, Suite 100
San Mateo, CA 94402
Attention: G. Lee Burns, Jr.
Fax No. 650-343-9690
Email: chip.burns@glenborough.com



(f)    Brokers and Finder. Seller has engaged Seller’s Broker to act as Seller’s
representative in this transaction, and Seller has sole responsibility for the
payment of any amounts due to Seller’s Broker as a result of this transaction,
pursuant to a separate written




Purchase and Sale Agreement
Page 28 of 34



--------------------------------------------------------------------------------





agreement. Buyer has engaged Buyer’s Broker as Buyer’s representative in this
transaction. Any commission or finder’s fee due to Buyer’s Broker shall be paid
by Buyer or pursuant to separate written agreement between Buyer’s Broker and
Seller’s Broker. Except as set forth in the preceding sentences of this
paragraph, neither Party has had any contact or dealings regarding the Property,
or any communication in connection with the subject matter of this transaction
through any real estate broker or other person who can claim a right to a
commission or finder’s fee in connection with the transactions contemplated in
this Agreement. In the event that any broker or finder perfects a claim for a
commission or finder’s fee based upon any such contact, dealings or
communication, the Party through whom the broker or finder makes its claim shall
be responsible for said commission or fee and shall indemnify and hold harmless
the other Party from and against all liabilities, losses, costs and expenses
(including reasonable attorneys’ fees) arising in connection with such claim for
a commission or finder’s fee. The provisions of this subsection shall survive
the Closing or the termination of this Agreement.
(g)    Successors and Assigns. Subject to the following, this Agreement shall be
binding upon, and inure to the benefit of, the Parties and their respective
successors, heirs, administrators and assigns. Seller acknowledges that Buyer
intends to assign this Agreement to a newly created entity. Buyer shall have the
right, with notice to Seller, but without Seller’s consent, to assign this
Agreement to an Affiliate of Buyer at any time before the Closing Date. Buyer
shall have no other right to assign this Agreement. Any such assignee(s) shall
execute and deliver to Seller a written assignment prepared by Seller and
reasonably acceptable to Buyer, pursuant to which such assignee assumes all
obligations of Buyer, without releasing Buyer from any obligation hereunder.
(h)    Amendments. Except as otherwise provided herein, this Agreement may be
amended or modified only by a written instrument executed by Seller and Buyer.
(i)    Governing Law. The substantive Laws of the State in which the Property is
located, without reference to its conflict of law provisions, will govern the
validity, construction, and enforcement of this Agreement and the Transaction
Documents.
(j)    Merger of Prior Agreements. This Agreement and the Addenda, Exhibits and
Schedules hereto constitute the entire agreement between the Parties and
supersede all prior agreements and understandings between the Parties relating
to the subject matter hereof.
(k)    Time for Performance. Any time deadlines contained herein shall be
calculated by reference to calendar days unless otherwise specifically noted. In
the event that any time periods for performance hereunder fall on a day that is
not a Business Day, the date for performance shall be the next following
Business Day.
(l)    Enforcement. If either Party fails to perform any of its obligations
under this Agreement or if a dispute arises between the Parties concerning the
meaning or interpretation of any provision of this Agreement, then the
defaulting Party or the Party not prevailing in such dispute shall pay any and
all costs and expenses incurred by the other Party on account of such default
and/or in enforcing or establishing its rights hereunder, including, without




Purchase and Sale Agreement
Page 29 of 34



--------------------------------------------------------------------------------





limitation, arbitration or court costs and attorneys’ fees and disbursements.
Any such attorneys’ fees and other expenses incurred by either Party in
enforcing a judgment in its favor under this Agreement shall be recoverable
separately from and in addition to any other amount included in such judgment,
and such attorneys’ fees obligation is intended to be severable from the other
provisions of this Agreement and to survive and not be merged into any such
judgment.
(m)    Time of the Essence. THE TIME FRAMES AND DEADLINES FOR PERFORMANCE IN
THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION, THE TIME FRAMES AND DEADLINES SET
FORTH IN SECTIONS 2, 3 AND 4 WITH RESPECT TO THE EARNEST MONEY, TITLE APPROVAL
AND DILIGENCE REVIEW) HAVE BEEN NEGOTIATED BY THE PARTIES AND ARE A MATERIAL
PART OF THE CONSIDERATION BETWEEN THE PARTIES. THE PARTIES HERETO AGREE THAT
TIME IS OF THE ESSENCE WITH RESPECT TO THIS AGREEMENT, AND ALL OF THE TIME
FRAMES AND DEADLINES SET FORTH IN THIS AGREEMENT.
INITIALS: Seller _____ Buyer _____
(n)    Severability. If any provision of this Agreement, or the application
thereof to any person, place, or circumstance, shall be held by a court of
competent jurisdiction to be invalid, unenforceable or void, the remainder of
this Agreement and such provisions as applied to other persons, places and
circumstances shall remain in full force and effect.
(o)    Confidentiality. Buyer and Seller shall each maintain as confidential any
and all material or information about the other, or in the case of Buyer and its
agents, employees, consultants and contractors, about the Property, and shall
not disclose such information to any third party, except, in the case of
information about the Property or the Seller, to Buyer’s investment bankers,
investors, lender or prospective lenders, insurance and reinsurance firms,
attorneys, environmental assessment and remediation service firms and
consultants, as may be reasonably required for the consummation of this
transaction and/or as required by law.
(p)    Counterparts. This Agreement may be executed in counterparts or duplicate
originals, each of which shall be deemed an original but all or which together
shall constitute as one and the same instrument, and which shall be the official
and governing version in the interpretation of this Agreement. This Agreement
may be executed and delivered by facsimile or electronic transmission and the
Parties agree that such facsimile or electronic (e.g., pdf) execution and
delivery shall have the same force and effect as delivery of an original
document with original signatures, and that each Party may use such facsimile or
electronic signatures as evidence of the execution and delivery of this
Agreement by the Parties to the same extent that an original signature could be
used.
(q)    Addenda, Exhibits and Schedules. All addenda, exhibits and schedules
referred to herein are, unless otherwise indicated, incorporated herein by this
reference as though set forth herein in full. The Exhibits, Addenda and
Schedules to this Agreement are:




Purchase and Sale Agreement
Page 30 of 34



--------------------------------------------------------------------------------





Exhibit A – Deed
Exhibit B – Assignment and Assumption of Leases
Exhibit C – Bill of Sale
Exhibit D – Assignment and Assumption of Warranties and
Other General Intangibles
Exhibit E – Certificate of Transferor Other than an Individual (FIRPTA
Affidavit)
Exhibit F – Form of Tenant Estoppel
Exhibit G – Form of Seller Estoppel
Exhibit H – Form of Owner’s Title Affidavit
Exhibit I – Kroger Form SNDA
Exhibit J – Family Dollar Form SNDA


Addendum I – Definitions
Addendum II – Seller’s Representations and Warranties


Schedule 1 – Due Diligence Materials
Schedule 2 – Description of Land
Schedule 3 – Assumed Service Contracts
Schedule 4 – Environmental Reports
Schedule 5 – Rent Roll
Schedule 6 – Exceptions to Seller Representations and Warranties




(r)    Construction. Headings at the beginning of each section and subsection
are solely for the convenience of the Parties and are not a part of the
Agreement. Whenever required by the context of this Agreement, the singular
shall include the plural and the masculine shall include the feminine and vice
versa. This Agreement shall not be construed as if it had been prepared by one
of the Parties, but rather as if both Parties had prepared the same.
(s)    Tax Free Exchange. As an accommodation to Buyer, Seller agrees to
cooperate with Buyer to accomplish an I.R.C. Section 1031 like kind tax deferred
exchange, provided that the following terms and conditions are met; (i) Buyer
shall give Seller notice of any desired exchange not later than five (5) days
prior to the Closing Date; (ii) Seller shall in no way be liable for any
additional costs, fees and/or expenses relating to the exchange; (iii) if, for
whatever reason, the Closing does not occur, Seller shall have no responsibility
or liability to the third party involved in the exchange transaction, if any;
and (iv) Seller shall not be required to make any representations or warranties
nor assume or incur any obligations or personal liability whatsoever in
connection with the exchange transaction. Buyer indemnifies and agrees to hold
Seller and each Seller Related Party harmless from and against any and all
causes, claims, demands, liabilities, costs and expenses, including attorneys’
fees, as a result of or in connection with any such exchange. As an
accommodation to Seller, Buyer agrees to cooperate with Seller to accomplish an
I.R.C. Section 1031 like kind tax deferred exchange, provided that the following
terms and conditions are met; (i) Seller shall give Buyer notice of any desired
exchange not later than five (5) days prior to the Closing Date; (ii) Buyer
shall in no way be liable for any additional costs, fees and/or




Purchase and Sale Agreement
Page 31 of 34



--------------------------------------------------------------------------------





expenses relating to the exchange; (iii) if, for whatever reason, the Closing
does not occur, Buyer shall have no responsibility or liability to the third
party involved in the exchange transaction, if any; and (iv) Buyer shall not be
required to make any representations or warranties nor assume or incur any
obligations or personal liability whatsoever in connection with the exchange
transaction. Seller indemnifies and agrees to hold Buyer harmless from and
against any and all causes, claims, demands, liabilities, costs and expenses,
including attorneys’ fees, as a result of or in connection with any such
exchange.
(t)    Waiver of Jury Trial. TO THE MAXIMUM EXTENT PERMITTED BY LAW, BUYER AND
SELLER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY DOCUMENTS CONTEMPLATED TO BE
EXECUTED IN CONNECTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS,
STATEMENTS (WHETHER ORAL OR WRITTEN) OR ANY ACTIONS OF EITHER PARTY ARISING OUT
OF OR RELATED IN ANY MANNER WITH THIS AGREEMENT OR THE PROPERTY (INCLUDING
WITHOUT LIMITATION, ANY ACTION TO RESCIND OR CANCEL THIS AGREEMENT OR ANY CLAIMS
OR DEFENSES ASSERTING THAT THIS AGREEMENT WAS FRAUDULENTLY INDUCED OR IS
OTHERWISE VOID OR VOIDABLE). THIS WAIVER IS A MATERIAL INDUCEMENT FOR EACH PARTY
TO ENTER INTO AND ACCEPT THIS AGREEMENT AND THE DOCUMENTS TO BE DELIVERED BY THE
OTHER PARTY AT CLOSING, AND SHALL SURVIVE THE CLOSING OR TERMINATION OF THIS
AGREEMENT. Each party hereby authorizes and empowers the other to file this
Section and this Agreement with the clerk or judge of any court of competent
jurisdiction as a written consent to waiver of jury trial.


[Signatures on following page]










Purchase and Sale Agreement
Page 32 of 34



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above.


SELLER:


TNP SRT PORTFOLIO II, LLC,
a Delaware limited liability company




By:                         
Name:                     
Title:                         




BUYER:


ORDA CORP.,
a Texas corporation




By:                         
David Salomon, President






[SIGNATURES CONTINUE ON FOLLOWING PAGE]






Purchase and Sale Agreement
Page 33 of 34



--------------------------------------------------------------------------------





First American Title Insurance Company


The undersigned executes this Agreement for the purpose of acknowledging its
agreement to serve as escrow agent in accordance with the terms of this
Agreement and to acknowledge receipt of a fully executed copy of the Agreement.


First American Title Insurance Company


By:    ________________________


Its:    ________________________












Purchase and Sale Agreement
Page 34 of 34



--------------------------------------------------------------------------------






EXHIBIT A


DEED




Upon recording, please return to:


                
                
                
                








SPECIAL WARRANTY DEED


TNP SRT PORTFOLIO II, LLC, a Delaware limited liability company (“Grantor”), for
and in consideration of the sum of TEN AND NO/100 DOLLARS ($10.00) cash, and
other good and valuable consideration this day paid by
_____________________________, a ___________________________ (Grantee”), the
receipt and sufficiency of which consideration are hereby confessed and
acknowledged,
has GRANTED, BARGAINED, SOLD and CONVEYED, and by these presents does GRANT,
BARGAIN, SELL and CONVEY unto Grantee that certain real property more
particularly described in Exhibit A attached hereto and made a part hereof (the
“Property”).


The conveyance of the Property is made by Grantor and accepted by Grantee
subject to (a) the matters herein stated, (b) the matters set forth on Exhibit B
attached hereto and made a part hereof (the "Permitted Exceptions"), and (c)
real estate taxes and standby fees for the year 201_ (which are assumed by
Grantee).


THE PROPERTY IS CONVEYED TO AND ACCEPTED BY GRANTEE IN ITS “AS IS, WHERE IS,
WITH ALL FAULTS”, CONDITION WITHOUT ANY REPRESENTATIONS OR WARRANTIES, EXPRESS
OR IMPLIED (EXCEPT THE SPECIAL WARRANTY OF TITLE SET FORTH IN THIS DEED),
INCLUDING IMPLIED WARRANTIES OF FITNESS FOR ANY PARTICULAR PURPOSE OR
MERCHANTABILITY OR ANY OTHER WARRANTIES WHATSOEVER. GRANTEE ASSUMES ALL RISKS
REGARDING ANY DEFECTS, DAMAGE OR ADVERSE CONDITIONS PERTAINING TO THE CONDITION
OF THE PROPERTY, OR ANY LOSS, DIMINUTION IN VALUE, OR INJURY TO THE PROPERTY
ARISING FROM ANY GOVERNMENTAL STATUTES, ORDINANCES, REGULATIONS, DECISIONS OR
POLICIES PERTAINING TO THE PRESENT OR FUTURE CONDITION, USE, OCCUPANCY,
OPERATIONS, MAINTENANCE, REPAIR, IMPROVEMENT, OWNERSHIP OR DISPOSITION OF THE
PROPERTY OR ANY PART THEREOF. GRANTEE ACKNOWLEDGES THAT, EXCEPT AS EXPRESSLY
PROVIDED IN THAT CERTAIN PURCHASE AND SALE AGREEMENT FOR THE PROPERTY BY AND
BETWEEN




Purchase and Sale Agreement
Exhibit A – Deed
Page 1 of 6




936949.5

--------------------------------------------------------------------------------





GRANTOR AND GRANTEE DATED AS OF ____________, 201_, (A) NEITHER GRANTOR NOR ANY
OF ITS AGENTS HAVE MADE, AND SPECIFICALLY NEGATE AND DISCLAIM, ANY
REPRESENTATIONS, WARRANTIES, PROMISES, COVENANTS, AGREEMENTS OR GUARANTIES OF
ANY KIND OR CHARACTER WHATSOEVER, WHETHER EXPRESS OR IMPLIED, ORAL OR WRITTEN,
OF, AS TO, CONCERNING, OR WITH RESPECT TO, (i) THE VALUE, NATURE, QUALITY OR
CONDITION OF THE PROPERTY, INCLUDING, WITHOUT LIMITATION, THE WATER, SOIL AND
GEOLOGY, (ii) THE SUITABILITY OF THE PROPERTY FOR ANY AND ALL ACTIVITIES AND
USES WHICH MAY BE CONDUCTED THEREON, (iii) THE COMPLIANCE OF OR BY THE PROPERTY
WITH ANY LAWS, RULES, ORDINANCES OR REGULATIONS OF ANY APPLICABLE GOVERNMENTAL
AUTHORITY, (iv) THE HABITABILITY, MERCHANTABILITY, MARKETABILITY, PROFITABILITY
OR FITNESS FOR A PARTICULAR PURPOSE OF THE PROPERTY, OR (v) ANY OTHER MATTER
WITH RESPECT TO THE PROPERTY, AND (B) NEITHER GRANTOR NOR ANY OF ITS AGENTS HAVE
MADE, AND SPECIFICALLY NEGATE AND DISCLAIM, ANY REPRESENTATIONS OR WARRANTIES
REGARDING COMPLIANCE OF THE PROPERTY WITH ANY ENVIRONMENTAL PROTECTION,
POLLUTION OR LAND USE LAWS, RULES, REGULATIONS, ORDERS, REQUIREMENTS, OR
REGARDING LIABILITIES UNDER COMMON LAW, INCLUDING THOSE PERTAINING TO HAZARDOUS
MATERIALS, AS DEFINED BELOW, OR THE DISPOSAL OR EXISTENCE IN, ON, OR UNDER THE
PROPERTY, OR ANY ADJACENT PROPERTIES, OF ANY HAZARDOUS MATERIALS. GRANTEE
ACKNOWLEDGES THAT GRANTOR HAS AFFORDED GRANTEE A FULL OPPORTUNITY TO CONDUCT
SUCH INVESTIGATIONS OF THE PROPERTY AS GRANTEE DEEMS NECESSARY TO SATISFY
GRANTEE AS TO THE CONDITION OF THE PROPERTY AND THE EXISTENCE OR NON EXISTENCE
OF, OR THE NECESSITY FOR CURATIVE ACTION TO BE TAKEN WITH RESPECT TO, ANY
HAZARDOUS MATERIALS ON OR DISCHARGED FROM THE PROPERTY. GRANTEE ASSUMES THE RISK
THAT ADVERSE MATTERS, INCLUDING, BUT NOT LIMITED TO, ADVERSE PHYSICAL OR
CONSTRUCTION DEFECTS OR ADVERSE ENVIRONMENTAL, HEALTH OR SAFETY CONDITIONS, MAY
NOT HAVE BEEN REVEALED BY GRANTEE’S INSPECTIONS AND INVESTIGATIONS.


GRANTEE, FOR ITSELF AND ITS AGENTS, AFFILIATES, SUCCESSORS AND ASSIGNS, HEREBY
WAIVES, RELEASES, ACQUITS AND FOREVER DISCHARGES GRANTOR AND ITS AGENTS,
AFFILIATES, SUCCESSORS AND ASSIGNS FROM ALL CLAIMS, CAUSES OF ACTION, DEMANDS,
LOSSES, DAMAGES, LIABILITIES, COSTS AND EXPENSES (INCLUDING ATTORNEY’S FEES AND
DISBURSEMENTS WHETHER SUIT IS INSTITUTED OR NOT) WHICH GRANTEE HAS OR MAY HAVE
IN THE FUTURE ON ACCOUNT OF OR IN ANY WAY ARISING OUT OF THE PROPERTY OR ANY OF
ITS CONSTITUENT ELEMENTS (INCLUDING THE LAND, THE IMPROVEMENTS, THE PERSONAL
PROPERTY, THE GENERAL INTANGIBLES, THE LEASES OR THE CONTRACTS), INCLUDING,
WITHOUT LIMITATION, WITH RESPECT TO (I) ALL MATTERS DESCRIBED IN THIS DEED,
ABOVE AS ACCEPTED BY GRANTEE IN “AS IS, WHERE IS, WITH ALL FAULTS” CONDITION,
(II) THE STRUCTURAL AND PHYSICAL CONDITION OF THE PROPERTY OR ITS SURROUNDINGS,
(III) THE FINANCIAL CONDITION OF THE OPERATION OF THE PROPERTY EITHER BEFORE OR
AFTER THE




Purchase and Sale Agreement
Exhibit A – Deed
Page 2 of 6




936949.5

--------------------------------------------------------------------------------





CLOSING DATE, (IV) ANY LAW, ORDINANCE, RULE, REGULATION, RESTRICTION OR LEGAL
REQUIREMENT WHICH IS NOW OR MAY HEREAFTER BE APPLICABLE TO THE PROPERTY, (V) THE
FINANCIAL CONDITION OR STATUS OF ANY TENANT OR TENANCY FOR THE PROPERTY, (VI)
THE ENVIRONMENTAL CONDITION OF THE PROPERTY, INCLUDING, WITHOUT LIMITATION, THE
PRESENCE, DISCOVERY OR REMOVAL OF ANY HAZARDOUS MATERIALS IN, AT, ABOUT OR UNDER
THE PROPERTY OR THE APPLICABILITY TO THE PROPERTY OF ANY ENVIRONMENTAL LAWS, AS
SUCH ACTS MAY BE AMENDED FROM TIME TO TIME, OR ANY OTHER FEDERAL, STATE OR LOCAL
STATUTE OR REGULATION RELATING TO ENVIRONMENTAL CONTAMINATION AT, IN OR UNDER
THE PROPERTY, OR (VII) ANY OTHER CONDITIONS, INCLUDING, WITHOUT LIMITATION,
ENVIRONMENTAL AND OTHER PHYSICAL CONDITIONS, AFFECTING THE PROPERTY WHETHER THE
SAME ARE A RESULT OF NEGLIGENCE OR OTHERWISE, INCLUDING SPECIFICALLY, BUT
WITHOUT LIMITATION, ANY CLAIM FOR INDEMNIFICATION OR CONTRIBUTION ARISING UNDER
ENVIRONMENTAL LAWS, WHETHER ARISING BASED ON EVENTS THAT OCCURRED BEFORE,
DURING, OR AFTER GRANTOR’S PERIOD OF OWNERSHIP OF THE PROPERTY AND WHETHER BASED
ON THEORIES OF INDEMNIFICATION, CONTRIBUTION OR OTHERWISE. THE RELEASE SET FORTH
IN THIS SECTION SPECIFICALLY INCLUDES, WITHOUT LIMITATION, ANY CLAIMS UNDER
ENVIRONMENTAL LAWS OR UNDER THE AMERICANS WITH DISABILITIES ACT OF 1990, AS ANY
OF THOSE LAWS MAY BE AMENDED FROM TIME TO TIME AND ANY REGULATIONS, ORDERS,
RULES OF PROCEDURES OR GUIDELINES PROMULGATED IN CONNECTION WITH SUCH LAWS,
REGARDLESS OF WHETHER THEY ARE IN EXISTENCE ON THE DATE OF THIS AGREEMENT.
NOTWITHSTANDING THE FOREGOING, GRANTOR SHALL REMAIN LIABLE FOR, AND GRANTEE DOES
NOT WAIVE OR RELEASE CLAIMS BASED ON FRAUD, GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT ON THE PART OF GRANTOR. GRANTEE SHALL NOT MAKE OR INSTITUTE ANY
CLAIMS AGAINST GRANTOR OR ITS AGENTS, AFFILIATES, SUCCESSORS OR ASSIGNS WHICH
ARE INCONSISTENT WITH THE FOREGOING. GRANTEE AGREES THAT THIS RELEASE SHALL BE
GIVEN FULL FORCE AND EFFECT ACCORDING TO EACH OF ITS EXPRESSED TERMS AND
PROVISIONS. THIS RELEASE INCLUDES CLAIMS OF WHICH GRANTEE IS PRESENTLY UNAWARE
OR WHICH GRANTEE DOES NOT PRESENTLY SUSPECT TO EXIST, WHICH IF KNOWN BY GRANTEE,
WOULD MATERIALLY AFFECT GRANTEE’S RELEASE TO GRANTOR. IN THIS CONNECTION AND TO
THE MAXIMUM EXTENT PERMITTED BY LAW, GRANTEE AGREES AND ACKNOWLEDGES THAT
FACTUAL MATTERS NOW UNKNOWN TO IT MAY HAVE GIVEN OR MAY HEREAFTER GIVE RISE TO
CAUSES OF ACTION, CLAIMS, DEMANDS, DEBTS, CONTROVERSIES, DAMAGES, COSTS, LOSSES
AND EXPENSES WHICH ARE PRESENTLY UNKNOWN, UNANTICIPATED AND UNSUSPECTED, AND
GRANTEE FURTHER AGREES AND ACKNOWLEDGES THAT THE WAIVERS AND RELEASES HEREIN
HAVE BEEN NEGOTIATED AND AGREED UPON IN LIGHT OF THAT REALIZATION AND THAT
GRANTEE NEVERTHELESS HEREBY INTENDS TO RELEASE, DISCHARGE, AND ACQUIT GRANTOR
AND ITS AGENTS, AFFILIATES, SUCCESSORS AND ASSIGNS FROM ANY SUCH UNKNOWN CAUSES
OF ACTION, CLAIMS, DEMANDS, DEBTS, CONTROVERSIES, DAMAGES, COSTS, LOSSES AND
EXPENSES EXCEPT TO




Purchase and Sale Agreement
Exhibit A – Deed
Page 3 of 6




936949.5

--------------------------------------------------------------------------------





THE EXTENT CAUSED BY FRAUD, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT ON THE PART
OF GRANTOR. GRANTEE ACKNOWLEDGES THAT GRANTEE HAS CAREFULLY REVIEWED THIS DEED
AND DISCUSSED ITS IMPORT WITH LEGAL COUNSEL AND THAT THE PROVISIONS OF THIS DEED
ARE A MATERIAL PART OF THE AGREEMENT WITH GRANTOR.
For purposes hereof, “Hazardous Materials” means “Hazardous Substance,”
“Pollutant or Contaminant,” and “Petroleum” and “Natural Gas Liquids,” as those
terms are defined or used in Section 101 of CERCLA, and any other substances
regulated, or that in the future become regulated, under any federal, state, or
local law, including, without limitation, statues, ordinances, rules, and
orders, because of their effect or potential effect on public health or the
environment, including, without limitation, PCBs, lead paint, asbestos, urea
formaldehyde, radioactive materials, putrescible materials, infectious
materials, and biological matter, including, without limitation, mold, mildew
and fungi. “Environmental Laws” means all federal, state, local or
administrative agency ordinances, laws, rules, regulations, orders or
requirements relating to Hazardous Materials.


TO HAVE AND TO HOLD the Property, together with all and singular the rights and
appurtenances thereunto in anywise belonging, unto Grantee, its successors and
assigns, forever; and Grantor does hereby bind itself, its successors and
assigns, to warrant and forever defend, all and singular, the Property unto
Grantee, its successors and assigns, against every person whomsoever lawfully
claiming or to claim the same or any part thereof, by, through or under Grantor,
but not otherwise, subject, however, to (a) the Permitted Exceptions and the
matters herein stated, and (b) taxes and standby fees for the year 201_, which
have been assumed by Grantee.


Grantor, for the same consideration and subject to the Permitted Exceptions,
grants, sells, and conveys to Grantee, without express or implied warranty, the
strips or gores, if any, between the Property and abutting properties and land
lying in or under any public thoroughfare, opened or proposed, abutting or
adjacent to the Property, together with all and singular the rights and
appurtenances thereto in any way belonging, to have and to hold it to Grantee
and Grantee's heirs, successors, and assigns forever. All warranties that might
arise by common law as well as the warranties in section 5.023 of the Texas
Property Code (or its successor) are excluded as to the property conveyed by
this paragraph.


EXECUTED on the dates of the acknowledgments below to be effective as of this
____ day of ________________, 201_.






[Signature on following page]




Purchase and Sale Agreement
Exhibit A – Deed
Page 4 of 6




936949.5

--------------------------------------------------------------------------------






Signed, sealed and delivered
in the presence of:
TNP SRT PORTFOLIO II, LLC, a Delaware limited liability company




By:________________________________________
Name:
Title:















Purchase and Sale Agreement
Exhibit A – Deed
Page 5 of 6




936949.5

--------------------------------------------------------------------------------






ACKNOWLEDGMENT




A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.














State of                 )
)    ss.
County of                )




On                        , before me,                         (here insert name
and title of officer), personally appeared                                     ,
who signed the above-referenced Instrument in my presence and who proved to me
on the basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person (s), or the entity(ies)
upon behalf of which the person(s) acted, executed the instrument.


I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing is true and correct.


WITNESS my hand and official seal.


________________________________            [Seal]












Purchase and Sale Agreement
Exhibit A – Deed
Acknowledgment




936949.5

--------------------------------------------------------------------------------






EXHIBIT A
TO LIMITED WARRANTY DEED


REAL PROPERTY DESCRIPTION




Real property in the City of Arlington, County of Tarrant, State of Texas,
described as
follows:


BEING a tract of land situated in the W.P Milby Survey, Abstract No. 1059,
Tarrant County, Texas and being a part of Lot 2 of Ensenada Square Addition, an
Addition to the City of Arlington, Tarrant County, Texas, as recorded in Volume
388-109, Page 147, Plat Records, Tarrant County, Texas, and being all of that
tract of land described in deed to Tabani Ensenada, LLC, a Delaware limited
liability company, as recorded in Instrument Number D203315061 of the Deed
Records of Tarrant County, Texas, and being more particularly described as
follows:


BEGINNING at a 5/8 inch found iron rod for the Northeast corner of said Lot 2,
said corner also being the Northwest corner of Block 1 of Norwood Court
Addition, an addition to the City of Arlington, Tarrant County, Texas, as
recorded in Cabinet A, Slide 1885, Plat Records of Tarrant County, Texas;


THENCE South 00 degrees 35 minutes 00 seconds East, along the common line
between said Lot 2 and said Block 1, a distance of 672.04 feet to a 5/8 inch
found iron rod on the Northerly right-of-way line of Norwood Lane (a variable
width right-of-way), said point being the beginning of a non-tangent circular
curve to the right having a radius of 1,645.00 feet and whose chord bears South
88 degrees 26 minutes 47 seconds West a distance of 87.63 feet;


THENCE in a Westerly direction, along said Northerly right-of-way line and along
said circular curve to the right, through a central angle of 03 degrees 03
minutes 09 seconds, an arc distance of 87.64 feet to a found P.K. nail for the
end of said curve;


THENCE South 89 degrees 57 minutes 06 seconds West, continuing along said
Northerly right- of-way line, a distance of 239.05 feet to a found railroad
spike for the point of curvature of a tangent circular curve to the right having
a radius of 72.00 feet and whose chord bears North 72 degrees 11 minutes 40
seconds West a distance of 44.15 feet;


THENCE in a Northwesterly direction, along said circular curve to the right and
along said Northerly right-of-way line, through a central angle of 35 degrees 42
minutes 29 seconds, an arc distance of 44.87 feet to a found railroad spike on
the Easterly right-of-way line of Bowen Road (a variable width right-of-way) as
described in Volume 7356, Page 1961, Deed Records of Tarrant County, Texas, said
point being the beginning of a nontangent curve to the right having a radius of
67.00 feet and whose chord bears North 26 degrees 14 minutes 59 seconds West a
distance of 57.58 feet;


THENCE along said Easterly right-of-way line of Bowen Road through the following
courses and distances:


In a Northwesterly direction, through a central angle of 50 degrees 53 minutes
59 seconds, an arc distance of 59.52 feet to a found railroad spike for the end
of said curve;






Purchase and Sale Agreement
Exhibit A – Deed
Exhibit A – Real Property Description




936949.5

--------------------------------------------------------------------------------





North 00 degrees 48 minutes 09 seconds West, a distance of 284.29 feet to a
found "X" cut in concrete;


North 04 degrees 18 minutes 58 seconds West, a distance of 52.28 feet to a found
"X" cut in concrete;


North 00 degrees 35 minutes 00 seconds West, a distance of 237.58 feet to a 5/8
inch iron rod found for the Northwesterly corner of said Lot 2, said corner also
being 130 feet from the centerline of the Texas and Pacific Railroad;


THENCE North 84 degrees 54 minutes 07 seconds East, departing said Easterly
right-of-way line and along the North line of said Lot 2, 130 feet Southerly of
and parallel to said railroad centerline, a distance of 399.22 feet to the POINT
OF BEGINNING and CONTAINING 258,901 square feet or 5.944 acres of land, more or
less.












Purchase and Sale Agreement
Exhibit A – Deed
Exhibit A – Real Property Description




936949.5

--------------------------------------------------------------------------------






EXHIBIT B
TO SPECIAL WARRANTY DEED


PERMITTED EXCEPTIONS




1.
Taxes and special assessments, for the year 201_ and thereafter, none now due
and payable. Parcel No. _____________________.

2.
[ALL MATTERS DISCLOSED IN THE PRELIMINARY REPORT, AND ANY NEW EXCEPTIONS,
WHETHER OR NOT ENDORSED OVER OR AFFIRMATIVELY INSURED BY THE TITLE COMPANY,
EXCEPT FOR THOSE MATTERS SELLER IS OBLIGATED TO REMOVE].

3.
The following matters disclosed by a survey of the Property made by
_______________. dated ____________________, designated Job No. ______________:

A)
[TO COME]

4.
[MATTERS DESCRIBED IN THE PRECEDING SPECIAL WARRANTY DEEDS UNDER WHICH SELLER
AND ITS PREDECESSOR IN INTEREST OBTAINED TITLE].









Purchase and Sale Agreement
Exhibit A – Deed
Exhibit B – Permitted Exceptions


936949.5

--------------------------------------------------------------------------------






EXHIBIT B


ASSIGNMENT AND ASSUMPTION OF LEASES




THIS ASSIGNMENT AND ASSUMPTION OF LEASES (“Assignment”) dated as of __________,
201_, is entered into by and between TNP SRT PORTFOLIO II, LLC, a Delaware
limited liability company (“Assignor”), and ____________________________ a
_________________________ (“Assignee”).
W I T N E S S E T H:
WHEREAS, Assignor is the lessor under certain leases executed with respect to
that certain real property located at 301 S. Bowen Road, in the City of
Arlington, County of Tarrant, State of Texas (the “Property”), as more fully
described in Exhibit A attached hereto, which leases are described in the Rent
Roll attached hereto as Schedule 1 (the “Leases”); and
WHEREAS, Assignor has entered into that certain Purchase and Sale Agreement (the
“Agreement”) by which title to the Property is being transferred to Assignee;
and
WHEREAS, Assignor desires to assign its interest as lessor in the Leases to
Assignee, and Assignee desires to accept the assignment thereof;
NOW, THEREFORE, in consideration of the promises and conditions contained
herein, the Parties hereby agree as follows:
1.Effective as of the Closing Date (as defined in the Agreement), Assignor
hereby assigns to Assignee all of its right, title and interest in and to the
Leases, and any guarantees related thereto, and Assignee hereby accepts such
assignment and agrees to assume the obligations of Landlord under the Leases;
provided, however, Assignor hereby indemnifies and holds Assignee harmless from
any action, cause of action, loss, cost, claim or expense, including without
limitation reasonable attorneys’ fees arising out of or related to a breach or
default on the part of Assignor as Landlord under the Leases occurring before
the date of this Assignment. Assignee hereby indemnifies and holds Assignor
harmless from any action, cause of action, loss, cost, claim or expense,
including without limitation reasonable attorneys’ fees arising out of or
related to a breach or default on the part of Assignee as Landlord under the
Leases occurring on or after the date of this Assignment. Notwithstanding the
foregoing, if Assignee acquires the Property and any Tenant Estoppel delivered
to Assignee on or before the Closing identifies any event, occurrence or matter
(whether or not characterized as a breach, default or failure to perform on the
part of Assignor) as to which Assignor is or would be required to indemnify
Assignee hereunder if such event, occurrence or matter would, with the passage
of time or notice or both, constitute a breach, default or failure to perform
under such Lease on the part of Assignor, Assignor shall not be responsible for,
or obligated to indemnify Assignee for, any such event, occurrence or matter or
the resulting breach, default or failure to perform.




    Purchase and Sale Agreement
Exhibit B – Assignment and Assumption of Leases
Page 1 of 3


936949.5

--------------------------------------------------------------------------------





2.If either Party hereto fails to perform any of its obligations under this
Assignment or if a dispute arises between the Parties hereto concerning the
meaning or interpretation of any provision of this Assignment, then the
defaulting Party or the Party not prevailing in such dispute shall pay any and
all costs and expenses incurred by the other Party on account of such default
and/or in enforcing or establishing its rights hereunder including, without
limitation, court costs and attorneys’ fees and disbursements. Any such
attorneys’ fees and other expenses incurred by either Party in enforcing a
judgment in its favor under this Assignment shall be recoverable separately from
and in addition to any other amount included in such judgment and such
attorneys’ fees obligation is intended to be severable from the other provisions
of this Assignment and to survive and not be merged into any such judgment.
3.This Assignment shall be binding on and inure to the benefit of the Parties
hereto, their heirs, executors, administrators, successors in interest and
assigns.
4.The substantive laws of the State in which the Property is located, without
reference to its conflict of law provisions, will govern the validity,
construction, and enforcement of this Assignment.
5.This Assignment may be executed in counterparts, each of which shall be deemed
an original, but all of which taken together shall constitute one and the same
instrument. Capitalized terms used but not defined in this Assignment have the
meaning given to such terms in the Agreement.


[Signatures on following page]






    Purchase and Sale Agreement
Exhibit B – Assignment and Assumption of Leases
Page 2 of 3


936949.5

--------------------------------------------------------------------------------





IN WITNESS WHEREOF Assignor and Assignee have executed this Assignment the day
and year first above written.


ASSIGNOR:


TNP SRT PORTFOLIO II, LLC,
a Delaware limited liability company




By:     [EXHIBIT – DO NOT SIGN]        
Name:                     
Title:                         




ASSIGNEE:


,
a                         




By:    [EXHIBIT – DO NOT SIGN]        
Name:                         
Title:                         










    Purchase and Sale Agreement
Exhibit B – Assignment and Assumption of Leases
Page 3 of 3


936949.5

--------------------------------------------------------------------------------






EXHIBIT A
TO ASSIGNMENT AND ASSUMPTION OF LEASES


REAL PROPERTY DESCRIPTION












Purchase and Sale Agreement
Exhibit B – Assignment and Assumption of Leases
Exhibit A – Real Property Description


936949.5

--------------------------------------------------------------------------------






SCHEDULE 1
TO ASSIGNMENT AND ASSUMPTION OF LEASES


RENT ROLL














Purchase and Sale Agreement
Exhibit B – Assignment and Assumption of Leases
Schedule 1 – Rent Roll


936949.5

--------------------------------------------------------------------------------






EXHIBIT C


BILL OF SALE




For good and valuable consideration the receipt of which is hereby acknowledged,
TNP SRT PORTFOLIO II, LLC, a Delaware limited liability company (“Transferor”),
does hereby sell, transfer, and convey to _________________________, a
_________________ (“Transferee”) all personal property owned by Transferor and
located on or located in or used in connection with the Real Property commonly
known as “Ensenada Square” located at 301 S. Bowen Road, in the City of
Arlington, County of Tarrant, State of Texas, including, without limitation,
those items described in Schedule 1 attached hereto (collectively, the “Personal
Property”), pursuant to that certain Purchase and Sale Agreement between
Transferor and Transferee for the purchase and sale of the Real Property (the
“Agreement”). Transferor is conveying the Personal Property to Transferee free
and clear of free of any lien or encumbrance thereon except as previously
disclosed to and accepted by Transferee. Capitalized terms used but not defined
in this Bill of Sale have the meaning given to such terms in the Agreement.


Transferor makes no representation or warranty regarding the condition,
merchantability, fitness or usefulness of the Personal Property, and Transferee
acknowledges and agrees that it is acquiring the Personal Property in its AS-IS,
WHERE-IS, WITH ALL FAULTS CONDITION, WITHOUT WARRANTY, EITHER EXPRESS OR
IMPLIED, EXCEPT AS EXPRESSLY SET FORTH IN THE AGREEMENT, IT BEING THE INTENTION
OF TRANSFEROR AND TRANSFEREE EXPRESSLY TO NEGATE AND EXCLUDE ALL WARRANTIES,
INCLUDING, WITHOUT LIMITATION, THE IMPLIED WARRANTIES OF MERCHANTABILITY AND
FITNESS FOR ANY PARTICULAR PURPOSE, WARRANTIES CREATED BY ANY AFFIRMATION OF
FACT OR PROMISE OR BY ANY DESCRIPTION OF THE PROPERTY CONVEYED HEREUNDER, OR BY
ANY SAMPLE OR MODEL THEREOF, AND ALL OTHER WARRANTIES WHATSOEVER CONTAINED IN OR
CREATED BY THE TEXAS UNIFORM COMMERCIAL CODE.


This Bill of Sale shall be binding upon and inure to the benefit of the
successors and assigns of Transferor and Transferee.


The substantive laws of the State in which the Property is located, without
reference to its conflict of law provisions, will govern the validity,
construction, and enforcement of this Bill of Sale.


This Bill of Sale may be executed in one or more counterparts, each of which
shall be deemed an original and all of which when taken together shall
constitute one and the same instrument.


Dated: ____________________, 201_.




[Signatures on following page]




Purchase and Sale Agreement
Exhibit C – Bill of Sale
Page 1 of 2


936949.5

--------------------------------------------------------------------------------





TRANSFEROR:


TNP SRT PORTFOLIO II, LLC,
a Delaware limited liability company




By:     [EXHIBIT – DO NOT SIGN]        
Name:                     
Title:                         




TRANSFEREE:


,
a                         




By:    [EXHIBIT – DO NOT SIGN]        
Name:                         
Title:                         










Purchase and Sale Agreement
Exhibit C – Bill of Sale
Page 2 of 2


936949.5

--------------------------------------------------------------------------------






SCHEDULE 1
TO BILL OF SALE


PERSONAL PROPERTY












Purchase and Sale Agreement
Exhibit C – Bill of Sale
Schedule 1 – Personal Property


936949.5

--------------------------------------------------------------------------------






EXHIBIT D


ASSIGNMENT AND ASSUMPTION OF WARRANTIES
AND OTHER GENERAL INTANGIBLES




This Assignment and Assumption of Warranties and Other General Intangibles
(“Assignment”) is made and entered into as of ________, 201_, by TNP SRT
PORTFOLIO II, LLC, a Delaware limited liability company (“Assignor”), to
_________________________, a ________________ (“Assignee”), pursuant to that
certain Purchase and Sale Agreement (the “Agreement”) between Assignor and
Assignee relating to the real property owned by Assignor commonly known as
“Ensenada Square” and located at 301 S. Bowen Road, in the City of Arlington,
County of Tarrant, State of Texas. Capitalized terms used but not defined in
this Assignment have the meaning given to such terms in the Agreement.
1.    For good and valuable consideration, the receipt of which is hereby
acknowledged, effective as of the Closing Date (as defined in the Agreement),
Assignor hereby assigns and transfers unto Assignee all of its right, title,
claim and interest in and under:
(a)    all warranties and guaranties made by or received from any third party
with respect to any building, building component, structure, fixture, machinery,
equipment, or material situated on, contained in any building or other
improvement situated on, or comprising a part of any building or other
improvement situated on, any part of that certain real property described in
Exhibit A attached hereto including, without limitation, those warranties and
guaranties listed in Schedule 1 attached hereto (collectively, “Warranties”);
provided however, that to the extent there are any third party costs, expenses
or fees in connection with the assignment of any Warranties, including, without
limitation, reliance fees or transfer fees, Seller shall not be obligated to
assign such Warranties to Buyer unless Buyer pays all such costs, expenses and
fees;
(b)    any General Intangibles (as defined in the Agreement); and
(c)    any Service Contracts (as defined in the Agreement).
Assignor and Assignee further hereby agree and covenant as follows:
2.    Effective as of the Closing Date, Assignee hereby assumes all of
Assignor’s obligations under the Warranties, General Intangibles and Service
Contracts and agrees to indemnify, protect and defend Assignor against and hold
Assignor harmless from any and all cost, liability, loss, damage or expense,
including, without limitation, reasonable attorneys’ fees and costs and court
costs, originating on or subsequent to the Closing Date and arising out of
failure on the part of Assignee to perform the obligations of owner under the
Service Contracts requiring performance on or after the Closing Date.
3.    If either Party hereto fails to perform any of its obligations under this
Assignment or if a dispute arises between the Parties hereto concerning the
meaning or interpretation of any provision of this Assignment, then the
defaulting Party or the Party not prevailing in such dispute shall pay




Purchase and Sale Agreement
Exhibit D – Assignment and Assumption of Warranties and Other General
Intangibles
Page 1 of 3


936949.5

--------------------------------------------------------------------------------





any and all costs and expenses incurred by the other Party on account of such
default and/or in enforcing or establishing its rights hereunder, including,
without limitation, court costs and attorneys’ fees and disbursements. Any such
attorneys’ fees and other expenses incurred by either Party in enforcing a
judgment in its favor under this Assignment shall be recoverable separately from
and in addition to any other amount included in such judgment, and such
attorneys, fees obligation is intended to be severable from the other provisions
of this Assignment and to survive and not be merged into any such judgment.
4.    Assignor hereby covenants that Assignor will, at any time and from time to
time, upon written request therefor, execute and deliver to Assignee any new or
confirmatory instruments which Assignee may reasonably request in order to fully
assign, transfer to and vest in Assignee, and to protect Assignee’s right, title
and interest in and to, any of the items assigned herein or to otherwise realize
upon or enjoy such rights in and to those items.
5.    This Assignment shall be binding on and inure to the benefit of the
Parties hereto, their heirs, executors, administrators, successors in interest
and assigns.
6.    The substantive laws of the State in which the Property is located,
without reference to its conflict of law provisions, will govern the validity,
construction, and enforcement of this Assignment.
7.    This Assignment may be executed in counterparts, each of which shall be
deemed an original, but all of which taken together shall constitute one and the
same instrument.




[Signatures on following page]










Purchase and Sale Agreement
Exhibit D – Assignment and Assumption of Warranties and Other General
Intangibles
Page 2 of 3


936949.5

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment the day
and year first above written.


ASSIGNOR:


TNP SRT PORTFOLIO II, LLC,
a Delaware limited liability company




By:     [EXHIBIT – DO NOT SIGN]        
Name:                     
Title:                         




ASSIGNEE:


,
a                         




By:    [EXHIBIT – DO NOT SIGN]        
Name:                         
Title:                         












Purchase and Sale Agreement
Exhibit D – Assignment and Assumption of Warranties and Other General
Intangibles
Page 3 of 3


936949.5

--------------------------------------------------------------------------------






EXHIBIT A
TO
ASSIGNMENT AND ASSUMPTION OF WARRANTIES
AND OTHER GENERAL INTANGIBLES


REAL PROPERTY DESCRIPTION












Purchase and Sale Agreement
Exhibit D – Assignment and Assumption of Warranties and Other General
Intangibles
Exhibit A – Real Property Description


936949.5

--------------------------------------------------------------------------------






SCHEDULE 1
TO
ASSIGNMENT AND ASSUMPTION OF WARRANTIES
AND OTHER GENERAL INTANGIBLES


WARRANTIES










Purchase and Sale Agreement
Exhibit D – Assignment and Assumption of Warranties and Other General
Intangibles
Schedule 1 – Warranties

--------------------------------------------------------------------------------






EXHIBIT E


CERTIFICATE OF TRANSFEROR
OTHER THAN AN INDIVIDUAL
(FIRPTA AFFIDAVIT)




Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
To inform _______________________________, a __________________________, the
transferee of certain real property commonly known as “Ensenada Square” and
located at 301 S. Bowen Road, in the City of Arlington, County of Tarrant, State
of Texas, that withholding of tax is not required upon the disposition of such
U.S. real property interest by TNP SRT PORTFOLIO II, LLC, a Delaware limited
liability company and wholly owned subsidiary of _______________________, LLC, a
Delaware limited liability company (“Transferor”), the undersigned hereby
certifies the following on behalf of Transferor:


1.    Transferor is not a foreign corporation, foreign partnership, foreign
trust, or foreign estate (as those terms are defined in the Internal Revenue
Code and Income Tax Regulations);


2.    Transferor is not a disregarded entity as defined in Income Tax
Regulations §1.1445-2(b)(2)(iii);


3.    Transferor’s U.S. employer identification number is __________; and


4.
Transferor’s office address is:    c/o Glenborough, LLC

66 Bovet Road, Suite 100
San Mateo, California 94402


Transferor understands that this certification may be disclosed to the Internal
Revenue Service by Transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.


Under penalty of perjury, I declare that I have examined this certificate and to
the best of my knowledge and belief it is true, correct and complete, and I
further declare that I have authority to sign this document on behalf of
Transferor.


Dated: ______________________, 201_.


[EXHIBIT – DO NOT SIGN]        
                                                    
on behalf of:
___________________________, LLC,
a Delaware limited liability company






Purchase and Sale Agreement
Exhibit E – Certificate of Transferor Other than an Individual (FIRPTA
Affidavit)

--------------------------------------------------------------------------------






EXHIBIT F


FORM OF TENANT ESTOPPEL




Buyer:            ORDA Corp. and/or assigns
15400 Knoll Trail, Suite 350
Dallas, Texas 75248


Landlord/Lessor:        
    
    
(“Landlord”)


Tenant/Lessee:        
    
    
(“Tenant”)


Leased Premises:        
,
as more particularly described in the Lease (the “Leased Premises”).


Lease:
The lease of the Leased Premises, dated _____________, 20___, between Landlord
and Tenant, as amended to date (the “Lease”).



Date:    ______________________, 2018.




Tenant hereby certifies to Buyer and agrees as follows, recognizing that Buyer
will rely on the information contained herein:


1.    Tenant is the tenant/lessee under the Lease. Attached hereto as Exhibit A
is a true, correct and complete copy of the Lease, including any amendments
thereto.


2.    The Lease is in full force and effect and has not been amended, modified
or supplemented (except as specifically set forth in attached Exhibit A), and
constitutes the entire agreement between Landlord and Tenant with respect to the
Leased Premises. There are no other agreements between Landlord and Tenant with
respect to the Leased Premises.


3.    Neither Landlord nor Tenant is in default under the Lease. There are no
defenses, offsets, claims or counterclaims by or in favor of Tenant against
Landlord under the Lease or against the obligations of Tenant under the Lease.




Purchase and Sale Agreement
Exhibit F – Form of Tenant Estoppel
Page 1 of 2


936949.5

--------------------------------------------------------------------------------





4.    Tenant has not received any notice of and is not aware of any transfer,
assignment, hypothecation or pledge by Landlord of any of Landlord’s interest in
the Lease, except to Lender.


5.    The monthly base or minimum rent due under the Lease is $________ and has
been paid through _______________, 20___, and all additional rent due under the
Lease has been paid through ____________, 20___.


6.    There are no actions, voluntary or otherwise, pending or, to the best
knowledge of Tenant, threatened against Tenant under bankruptcy, reorganization,
moratorium or similar laws of the United States, any state thereof or any other
jurisdiction.


7.    Tenant has accepted possession, and taken occupancy of, the Leased
Premises; the term of the Lease has commenced; Tenant has commenced the payment
of rent for all of the Leased Premises; and the expiration date of the Lease is
________________, 20___.


8.    All work to be performed by Landlord under the Lease has been completed in
accordance with the Lease and has been accepted by Tenant, and all
reimbursements and/or allowances due to Tenant under the Lease in connection
with any work performed by Landlord and/or by Tenant have been paid or credited
in full.


9.    Tenant acknowledges and agrees that the Lease is and shall be subject and
subordinate to the Mortgage/Deed of Trust of any lender of Buyer (the “Lender”).
So long as Tenant is not in default beyond any applicable notice or cure period
under the Lease, neither the Lender nor any Acquiring Party (hereinafter
defined) shall disturb the interest of Tenant under the Lease.


10.    Tenant agrees that, in the event the Lender or any other party becomes
the owner of the Leased Premises by foreclosure of the Lender’s mortgage/deed of
trust or deed in lieu thereof, Tenant will attorn to and recognize such party
(the “Acquiring Party”) as the landlord/lessor under the Lease.


11.No Acquiring Party shall be (i) liable for any act or omission of any prior
landlord/lessor, (ii) subject to any offsets or defenses that Tenant has against
any prior landlord/lessor, (iii) bound by any rent or additional rent that
Tenant might have paid more than one (1) month in advance of the date the same
was due under the Lease, or (iv) liable to Tenant beyond the Acquiring Party’s
interest in the Leased Premises.


TENANT/LESSEE:


                                                    


By                            
Name                            
Title                            




Purchase and Sale Agreement
Exhibit F – Form of Tenant Estoppel
Page 2 of 2


936949.5

--------------------------------------------------------------------------------






EXHIBIT G


FORM OF SELLER ESTOPPEL




Purchaser:        ORDA Corp. and/or assigns
15400 Knoll Trail, Suite 350
Dallas, Texas 75248


Landlord/Lessor:        
    
    
(“Landlord”)


Tenant/Lessee:        
    
    
(“Tenant”)


Leased Premises:        
,
as more particularly described in the Lease (the “Leased Premises”).


Lease:
The lease of the Leased Premises, dated _____________, 20___, between Landlord
and Tenant, as amended to date (the “Lease”).



Date:    ______________________, 2018.


This Certificate shall survive Buyer’s acquisition of the Property for a period
of six (6) months from the Closing and shall thereafter be null and void.
Capitalized terms used herein but not defined herein shall have the same meaning
as set forth in the Purchase and Sale Agreement for the Property by and between
Seller and Buyer.


Seller hereby certifies to Buyer, recognizing that Buyer will rely on the
information contained herein, that to Seller’s Actual Knowledge:


1.    Tenant is the tenant/lessee under the Lease. Attached hereto as Exhibit A
is a true, correct and complete copy of the Lease, including any amendments
thereto.


2.    The Lease is in full force and effect and has not been amended, modified
or supplemented (except as specifically set forth in attached Exhibit A), and
constitutes the entire agreement between Landlord and Tenant with respect to the
Leased Premises. There are no other agreements between Landlord and Tenant with
respect to the Leased Premises.






Purchase and Sale Agreement
Exhibit G – Form of Seller Estoppel
Page 1 of 2


936949.5

--------------------------------------------------------------------------------





3.    Neither Landlord nor Tenant is in default under the Lease. There are no
defenses, offsets, claims or counterclaims by or in favor of Tenant against
Landlord under the Lease or against the obligations of Tenant under the Lease.


4.    Tenant has not received any notice of and is not aware of any transfer,
assignment, hypothecation or pledge by Landlord of any of Landlord’s interest in
the Lease, except to Lender.


5.    The monthly base or minimum rent due under the Lease is $________ and has
been paid through _______________, 20___, and all additional rent due under the
Lease has been paid through ____________, 20___.


6.    There are no actions, voluntary or otherwise, pending or, to the best
knowledge of Tenant, threatened against Tenant under bankruptcy, reorganization,
moratorium or similar laws of the United States, any state thereof or any other
jurisdiction.


7.    Tenant has accepted possession, and taken occupancy of, the Leased
Premises; the term of the Lease has commenced; Tenant has commenced the payment
of rent for all of the Leased Premises; and the expiration date of the Lease is
________________, 20___.


8.    All work to be performed by Landlord under the Lease has been completed in
accordance with the Lease and has been accepted by Tenant, and all
reimbursements and/or allowances due to Tenant under the Lease in connection
with any work performed by Landlord and/or by Tenant have been paid or credited
in full.


9.    [Intentionally deleted]


10.    [Intentionally deleted]


11.    [Intentionally deleted]


                        
SELLER:




TNP SRT PORTFOLIO II, LLC,
a Delaware limited liability company




By:     [EXHIBIT – DO NOT SIGN]        
Name:                     
Title:                         










Purchase and Sale Agreement
Exhibit G – Form of Seller Estoppel
Page 2 of 2


936949.5

--------------------------------------------------------------------------------






EXHIBIT H


FORM OF OWNER’S TITLE AFFIDAVIT






AFFIDAVIT AS TO DEBTS AND LIENS AND PARTIES IN POSSESSION
(ENTITY OWNER)
File #: NCS-________-SM 
SUBJECT PROPERTY: Ensenada Square, Arlington, TX, and being more fully described
in the title commitment for the referenced NCS-_____________-SM (the
“Property”).
OWNER: _______________________________ (“Owner”)
SALE TO:_______________________________ (“Buyer”)    
 
 

THE STATE OF ________________
COUNTY OF __________________
 
     BEFORE ME, the undersigned authority, on this day personally appeared the
undersigned Affiant, personally known to me to be the person whose name is
subscribed hereto and upon oath deposes and says that, to the best knowledge and
belief of Affiant:
1.
To the best knowledge and belief of Affiant:

a. The charges for all labor and materials that may have been furnished to the
Property or to the improvements thereon at the request of Owner have been fully
paid.
b. All contracts to which Owner is a party for the furnishing of labor or
materials to the Property or for improvements thereon have been completed and
fully paid.
c. There are no security agreements or leases to which Owner is a party
affecting any goods or chattels that have become attached, or that will at any
later date become attached, to the Property or improvements thereon as fixtures
that have not been fully performed and satisfied, which are not shown on the
referenced title commitment.
d. There are no mortgages or deeds of trust of any kind against the Property,
which are not shown on the referenced title commitment.
e. There are no brokers that have a written commission agreement with Owner
under which a commission is claimed or earned and has not been paid related to
the Property, which are not shown on the Owner-approved settlement statement.
2.
Affiant has no knowledge of a notice of change of use nor has Owner received
written notice of change of use by the appraisal district with jurisdiction over
the Property.





    Purchase and Sale Agreement
Exhibit H – Form of Owner’s Title Affidavit
Page 1 of 3


936949.5

--------------------------------------------------------------------------------





3.
The Property is currently being used for the operation of a retail shopping
center, and Owner has received no written notice that the improvements upon the
Property and/or such use violates any restrictive covenants affecting the
Property of which Affiant has knowledge.

4.
There are no proceedings involving Owner, or notice to Owner of any proceedings,
by any agency or authority, public or private, that levies taxes or assessments,
which, to the best knowledge of Affiant, are reasonably likely to result in an
increase in taxes or assessments affecting the Property and which are not shown
by the referenced title commitment.

5.
There are no Judgments, Federal Tax Liens, or State Tax Liens against Owner
and/or the Property; Owner is not indebted to the State of Texas for any
penalties or wages pursuant to a final order of the Texas Workforce Commission;
and neither Owner nor the Property is subject to a claim under the Medicaid
Estate Recovery Program.

6.
(a) All ad valorem and personal property taxes (if any), all “use” type business
taxes (if any), including but not limited to hotel use and occupancy taxes, and
all association/ maintenance type taxes or assessments (if any) that are
applicable to the Property and that are currently due and payable have been paid
or will be paid at closing and are shown on the Owner-approved settlement
statement. (b) Any of the above referenced taxes which are the obligation of
Owner and which have been prorated on the Owner-approved settlement statement
are based on information approved by Owner.

7.
Owner is the only occupant of the Property, except the leases shown on the rent
roll attached hereto as Exhibit A, which the undersigned certifies is a true and
correct copy of Owner’s rent roll for the Property.

8.
There are no unrecorded contracts; deeds; mortgages; mechanic’s liens; options
of any kind, including but not limited to options to purchase or lease (except
the leases shown on the rent roll attached hereto as Exhibit A); rights of first
refusal or requirements of prior approval of a future purchaser or occupant;
rights of reentry; rights of reverter; or rights of forfeiture affecting the
Property or improvements thereon, which are not shown on the referenced title
commitment.

10.
No proceedings in bankruptcy or receivership have ever been instituted by or
against Owner, and Owner has never made an assignment for the benefit of
creditors.

11.
The Property has curb cut(s) and driveway(s) providing actual vehicular and
pedestrian access which are open and in use.

The term “best knowledge and belief of Affiant”, or other references to the
“knowledge” of Affiant means the current, actual knowledge of _______________ as
of the date of this affidavit, upon due inquiry but without imputation of
matters of record or constructive knowledge. The undersigned represents that
_________________ is the person most likely to have current, actual knowledge of
the matters described in this affidavit.




    Purchase and Sale Agreement
Exhibit H – Form of Owner’s Title Affidavit
Page 2 of 3


936949.5

--------------------------------------------------------------------------------





This affidavit is made to First American Title, as an inducement to them to
complete the above referenced transaction, and Affiant realizes that First
American Title is relying upon the representations contained herein. This
affidavit does not constitute or contain representations, warranties or
statements on which Buyer or its lender may rely. Affiant does hereby swear
under the penalties of perjury that the foregoing information is true and
correct in all respects, to the best knowledge and belief of Affiant, and that
Affiant is authorized to make this affidavit on behalf of Owner.
EXECUTED this _________ day of ________, 201_.


______________________________________

 
 

THE STATE OF
 
COUNTY OF
 
          Subscribed and sworn to before me this _______ of________, 2016,
by __________________, _______________ of _____________________________
 
 
 
 
 
___________________________________
 
Notary Public, State of

 












    Purchase and Sale Agreement
Exhibit H – Form of Owner’s Title Affidavit
Page 3 of 3


936949.5

--------------------------------------------------------------------------------






EXHIBIT I


KROGER FORM SNDA




a102ensenadapsaimage1a01.jpg [a102ensenadapsaimage1a01.jpg]




Purchase and Sale Agreement
Exhibit I – Kroger Form SNDA
Page 1 of 9


936949.5

--------------------------------------------------------------------------------







a102ensenadapsaimage2a01.jpg [a102ensenadapsaimage2a01.jpg]




Purchase and Sale Agreement
Exhibit I – Kroger Form SNDA
Page 2 of 9


936949.5

--------------------------------------------------------------------------------







a102ensenadapsaimage3a01.jpg [a102ensenadapsaimage3a01.jpg]




Purchase and Sale Agreement
Exhibit I – Kroger Form SNDA
Page 3 of 9


936949.5

--------------------------------------------------------------------------------







a102ensenadapsaimage4a01.jpg [a102ensenadapsaimage4a01.jpg]




Purchase and Sale Agreement
Exhibit I – Kroger Form SNDA
Page 4 of 9


936949.5

--------------------------------------------------------------------------------







a102ensenadapsaimage5a01.jpg [a102ensenadapsaimage5a01.jpg]




Purchase and Sale Agreement
Exhibit I – Kroger Form SNDA
Page 5 of 9


936949.5

--------------------------------------------------------------------------------







a102ensenadapsaimage6a01.jpg [a102ensenadapsaimage6a01.jpg]




Purchase and Sale Agreement
Exhibit I – Kroger Form SNDA
Page 6 of 9


936949.5

--------------------------------------------------------------------------------







a102ensenadapsaimage7a01.jpg [a102ensenadapsaimage7a01.jpg]




Purchase and Sale Agreement
Exhibit I – Kroger Form SNDA
Page 7 of 9


936949.5

--------------------------------------------------------------------------------







a102ensenadapsaimage8a01.jpg [a102ensenadapsaimage8a01.jpg]




Purchase and Sale Agreement
Exhibit I – Kroger Form SNDA
Page 8 of 9


936949.5

--------------------------------------------------------------------------------







a102ensenadapsaimage9a01.jpg [a102ensenadapsaimage9a01.jpg]








Purchase and Sale Agreement
Exhibit I – Kroger Form SNDA
Page 9 of 9


936949.5

--------------------------------------------------------------------------------






EXHIBIT J


FAMILY DOLLAR FORM SNDA






a102ensenadapsaimage27.jpg [a102ensenadapsaimage27.jpg]




Purchase and Sale Agreement
Exhibit I – Family Dollar SNDA
Page 1 of 5


936949.5

--------------------------------------------------------------------------------





a102ensenadapsaimage26.jpg [a102ensenadapsaimage26.jpg]






Purchase and Sale Agreement
Exhibit I – Family Dollar SNDA
Page 2 of 5


936949.5

--------------------------------------------------------------------------------





a102ensenadapsaimage25.jpg [a102ensenadapsaimage25.jpg]






Purchase and Sale Agreement
Exhibit I – Family Dollar SNDA
Page 3 of 5


936949.5

--------------------------------------------------------------------------------





a102ensenadapsaimage24.jpg [a102ensenadapsaimage24.jpg]






Purchase and Sale Agreement
Exhibit I – Family Dollar SNDA
Page 4 of 5


936949.5

--------------------------------------------------------------------------------





a102ensenadapsaimage23.jpg [a102ensenadapsaimage23.jpg]








Purchase and Sale Agreement
Exhibit I – Family Dollar SNDA
Page 5 of 5


936949.5

--------------------------------------------------------------------------------






ADDENDUM I


DEFINITIONS




Terms used in this Agreement shall have the meanings set forth below:
1.
2018 Stub Reconciliation. As defined in Section 7(d)(v).

2.
Actual Knowledge of Buyer (or Buyer’s Actual Knowledge.) The knowledge of any
Responsible Individual of Buyer, without duty of inquiry; provided that so
qualifying Buyer’s knowledge shall in no event give rise to any personal
liability on the part of the Responsible Individual, on account of any breach of
any representation and warranty of Buyer herein. Actual Knowledge shall not
include constructive knowledge, imputed knowledge, or knowledge Buyer or such
Responsible Individual do not have but could have obtained through further
investigation or inquiry, but shall include information provided by Seller to
Buyer in writing (including the Due Diligence Materials).

3.
Actual Knowledge of Seller (or Seller’s Actual Knowledge.) The knowledge of any
Responsible Individual of Seller, without duty of inquiry; provided that so
qualifying Seller’s knowledge shall in no event give rise to any personal
liability on the part of the Responsible Individual, on account of any breach of
any representation and warranty of Seller herein. Actual Knowledge shall not
include constructive knowledge, imputed knowledge, or knowledge Seller or such
Responsible Individual do not have but could have obtained through further
investigation or inquiry.

4.
Additional Rents. All amounts, other than Fixed Rents, due from any Tenant under
any Lease, including without limitation, percentage rents, escalation charges
for real estate taxes, parking charges, marketing fund charges, reimbursement of
Expenses, maintenance escalation rents or charges, cost of living increases or
other charges of a similar nature, if any, and any additional charges and
expenses payable under any Lease.

5.
Affiliate. Any Person that, directly or indirectly, through one or more
intermediaries, controls or is controlled by or is under common control with
another Person. An affiliate of a Person includes any officer, director,
managing member, member or general partner, and any record or beneficial owner
of more than 10% of any class of ownership interests in such Person.

6.
Agreement. This Agreement between Seller and Buyer, including all Addenda,
Schedules and Exhibits attached hereto and incorporated herein by reference.

7.
Approval Date. The day on or prior to the end of the Due Diligence Period on
which Buyer delivers its Approval Notice to Seller.

8.
Approval Notice. Buyer’s notice delivered to Seller (if at all) under Section
4(l) of the Agreement.





    Purchase and Sale Agreement
Addendum I – Definitions
Page 1 of 7


936949.5

--------------------------------------------------------------------------------





9.
Assignment of Contracts. An Assignment and Assumption of Guaranties and
Warranties and Other General Intangibles in the form attached to this Agreement
as Exhibit D.

10.
Assignment of Leases. An Assignment and Assumption of Leases in the form
attached to this Agreement as Exhibit B.

11.
Bill of Sale. A Bill of Sale in the form attached to this Agreement as Exhibit
C.

12.
Business Day. Any day other than a Saturday, Sunday or holiday on which national
banks located in the State in which the Property is located or in the State of
California, are authorized or required by law to close for business.

13.
Buyer. The “Buyer” in the preamble to this Agreement.

14.
Buyer’s Agents. The employees, agents, contractors, consultants, officers,
directors, representatives, managers and members of Buyer or its Affiliates, and
such other Persons as are acting under the direction of, or on behalf of, Buyer
or any Affiliate of Buyer.

15.
Buyer’s Broker. None.

16.
Buyer Closing Conditions. Conditions precedent to Buyer’s obligation to
consummate this transaction, as set forth in Section 5(a).

17.
Cash. Immediately available funds to be paid by Buyer at the Closing, as
provided in the Section entitled “Consideration”.

18.
Closing. The delivery of the Deed and the other documents required to be
delivered hereunder and the payment of the Consideration.

19.
Closing Date. Thirty (30) days after the delivery by Buyer of the Approval
Notice.

20.
Consideration. The purchase price for the Property payable by Buyer to Seller as
described in the Section entitled “Consideration.”

21.
Contracts. The service contracts, construction contracts for work in progress,
any warranties thereunder, management contracts, unrecorded reciprocal easement
agreements, operating agreements, maintenance agreements, franchise agreements
and other similar agreements relating to the Property.

22.
Creditors’ Rights Laws. All bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the rights of creditors generally, as well as general
equitable principles whether or not the enforcement thereof is considered to be
a proceeding at law or in equity.

23.
Day. The term “day” used herein and not capitalized means a calendar day.

24.
Deed. A deed in the form attached to this Agreement as Exhibit A (with vendor’s
lien assigned, if requested by Buyer).





    Purchase and Sale Agreement
Addendum I – Definitions
Page 2 of 7


936949.5

--------------------------------------------------------------------------------





25.
Due Diligence Materials. The materials described in Schedule 1 to this
Agreement.

26.
Due Diligence Period. A period of time commencing on the Effective Date and
ending at 5:00 p.m., Pacific Time, on the date that is twenty (20) days from
Effective Date.

27.
Earnest Money. The aggregate of the Initial Earnest Money Deposit and the
Remaining Earnest Money Deposit.

28.
Effective Date. The date set forth in the preamble to this Agreement.

29.
Environmental Laws. All federal, state, local or administrative agency
ordinances, laws, rules, regulations, orders or requirements relating to
Hazardous Materials.

30.
Environmental Reports. All environmental reports and investigations relating to
the Property which are available to Seller, which are listed on Schedule 4 to
this Agreement.

31.
Existing Lender. Keybank, N.A., as lead agent.

32.
Expenses. All operating expenses normal to the operation and maintenance of the
Property, including without limitation: Property Taxes; current installments of
any improvement bonds or assessments which are a lien on the Property or which
are pending and may become a lien on the Property; water, sewer and utility
charges; amounts payable under any Contract for any period in which the Closing
occurs; and permits, licenses and inspection fees. Expenses shall not include
expenses which are of a capital nature.

33.
Expense Reimbursement. That amount necessary to reimburse Buyer for all of its
out-of-pocket, third-party costs and expenses related to the transactions
contemplated by this Agreement, including, without limitation, to consultants
and for third‐party reports, for legal fees incurred in connection with
negotiating and entering into this Agreement, up to a maximum, in the aggregate,
of Fifty Thousand and No/100ths Dollars ($50,000).

34.
Fixed Rents. The fixed periodic payments under any Lease.

35.
General Intangibles. All general intangibles relating to design, development,
operation, management and use of the Real Property; all certificates of
occupancy, zoning variances, building, use or other permits, approvals,
authorizations, licenses and consents obtained from any governmental authority
or other person in connection with the development, use, operation or management
of the Real Property; all engineering reports, architectural drawings, plans and
specifications relating to all or any portion of the Real Property, and all
payment and performance bonds or warranties or guarantees relating to the Real
Property; and all of Seller’s right, title and interest in and to any and all of
the following to the extent assignable: trademarks, service marks, logos or
other source and business identifiers, trademark registration and applications
for registration used at or relating to the Real Property and any written
agreement granting to Seller any right to use any trademark or trademark
registration at or in connection with the Real Property.





    Purchase and Sale Agreement
Addendum I – Definitions
Page 3 of 7


936949.5

--------------------------------------------------------------------------------





36.
Hazardous Materials. Any substance which is (a) designated, defined, classified
or regulated as a hazardous substance, hazardous material, hazardous waste,
toxic substance, pollutant or contaminant under any federal or state law or
regulation, (b) a petroleum hydrocarbon, including crude oil or any fraction
thereof and all petroleum products, (c) PCBs, (d) asbestos or
asbestos-containing products, (e) a flammable explosive, (f) an infectious
material, (g) a radioactive material, (h) a carcinogenic, or (i) a reproductive
toxicant.

37.
Improvements. All buildings, parking lots, parking garages, signs, walks and
walkways, fixtures and equipment and all other improvements located at or on or
affixed to the Land to the full extent that such items are owned by Seller and
constitute realty under the laws of the state in which the Land is located.

38.
Initial Earnest Money Deposit. The initial earnest money deposit(s) paid by
Buyer pursuant to the Section entitled “Consideration,” in the amount(s) of
Seventy-Five Thousand and No/100ths Dollars ($75,000.00).

39.
Invasive Testing. Any physically intrusive, invasive or destructive testing or
investigation (however characterized) of, on or under the Property or any
portion or part thereof, for the presence or absence of Hazardous Materials, or
for other purposes, including, without limitation, by (i) taking, sampling or
testing groundwater or soils, (ii) air quality sampling or testing, or (iii)
probing, cutting, penetrating, removing or otherwise disturbing any interior or
exterior feature of the Land or Improvements in order to sample, test, observe
or monitor normally inaccessible areas, components, features or systems.

40.
Kroger Tanks. The USTs described as such in Section 4 of this Agreement.

41.
Land. The land described in Schedule 2 to this Agreement, together with all
appurtenances thereto, including without limitation easements and mineral and
water rights.

42.
Laws. All Environmental Laws, zoning and land use laws, and other local, state
and federal laws and regulations applicable to the Property, the Parties, and/or
the transactions contemplated by this Agreement.

43.
Leases. The leases for the Tenants listed in the Rent Roll, together with any
leases of all or any portion of the Real Property executed between the Effective
Date and the Closing Date, and all amendments, modifications and guarantees
thereof.

44.
Major Loss. Any damage or destruction to, or condemnation of, any Real Property
as to which the cost to repair, or the value of the portion taken, as the case
may be, exceeds Four Hundred Thousand and No/100ths Dollars ($400,000.00).

45.
Major Tenants. Kroger and Family Dollar Store.

46.
Material Damage Ceiling. Damage in the aggregate of Four Hundred Thousand and
No/100ths Dollars ($400,000.00) suffered by Buyer as a result of any inaccuracy
or breach of





    Purchase and Sale Agreement
Addendum I – Definitions
Page 4 of 7


936949.5

--------------------------------------------------------------------------------





any representation or warranty or covenant (on a cumulative basis and not per
occurrence) by Seller hereunder.
47.
Material Damage Floor. Damage in excess of Eighty Thousand and No/100ths Dollars
($80,000.00) suffered by Buyer as a result of any inaccuracy or breach of any
representation or warranty or any breach of any covenant (on a cumulative basis
and not per occurrence) by Seller hereunder.

48.
Minor Loss. Damage or destruction to, or condemnation of, any Real Property that
is not a Major Loss.

49.
Monetary Liens. As defined in the Section entitled “Approval of Title.”

50.
New Exception. An exception to title to the Real Property that materially
affects the condition of title to the Real Property and is not (i) included in
or referenced in any preliminary report delivered to Buyer prior to the Approval
Date, or in any exception document delivered to Buyer by the Title Company prior
to the Approval Date, (ii) disclosed to Buyer in any of the Due Diligence
Materials, (iii) shown on or referenced in the Survey, (iv) caused by Buyer or
any of Buyer’s Agents, or (v) previously approved in writing by Buyer or any of
Buyer’s Agents.

51.
Non-Refundable Payment. See Section 3(b).

52.
Parties. Buyer and Seller.

53.
Percentage Rents. Rents under any Lease based on a percentage of Tenant revenue,
sales or income, or on the performance of the business of any Tenant.

54.
Permitted Exceptions. The Leases and the exceptions to title approved by Buyer
during the Due Diligence Period, pursuant to the title review procedure set
forth in the Agreement.

55.
Person. An individual, partnership, corporation, business trust, joint stock
company, limited liability company, trust, unincorporated association, joint
venture or governmental authority.

56.
Personal Property. All of Seller’s right, title and interest in and to the
personal property and any interest therein owned by Seller or held directly for
the benefit of Seller, if any, located on the Real Property and used in the
operation or maintenance of the Real Property.

57.
Property. The Real Property, the Leases, the Personal Property, the General
Intangibles, and the Contracts (excluding Contracts to be terminated by Seller
pursuant to this Agreement).

58.
Property Taxes. As defined in Section 7(c)(ii)(c), entitled “Property Taxes.”

59.
Real Property. The Land and Improvements.





    Purchase and Sale Agreement
Addendum I – Definitions
Page 5 of 7


936949.5

--------------------------------------------------------------------------------





60.
Remaining Earnest Money Deposit. The additional earnest money deposit(s) paid by
Buyer on or after the Approval Date pursuant to the Section entitled
“Consideration”, in the amount of Seventy-Five Thousand and No/100ths Dollars
($75,000.00)

61.
Rent Roll. The list of each of the Tenants under Leases as of the date of this
Agreement, attached to this Agreement as Schedule 5.

62.
Rents. Fixed Rents and Percentage Rents.

63.
Required Tenants. The Major Tenants and other Tenants which along with the Major
Tenants in the aggregate occupy eighty percent (80%) of the occupied rentable
area of the Property.

64.
Responsible Individuals. With respect to Buyer: David Salomon; and with respect
to Seller: Alan Shapiro.

65.
Seller. The “Seller” in the preamble to this Agreement.

66.
Seller Related Party. Seller, any Affiliate of Seller, and any of its or their
respective shareholders, partners, members, managers, officers, directors,
employees, contractors, agents, attorneys or other representatives of Seller.

67.
Seller’s Broker. STRIVE.

68.
Seller Closing Conditions. Conditions precedent to Seller’s obligation to
consummate this transaction, as set forth in Section 5(b).

69.
Service Contracts. All Contracts involving ongoing services and periodic payment
therefor, as distinguished from franchise agreements, easements, guarantees,
warranties and the like.

70.
SNDA. As defined in Section 8(d).

71.
Specific Performance Amount. One Hundred Thousand and No/100ths Dollars
($100,000.00).

72.
Survey. That certain ALTA/NSPS Land Title Survey of the Property identified in
Schedule 1 to this Agreement and delivered to Buyer with the Due Diligence
Materials.

73.
Tenant(s). Tenants under the Leases and listed on the Rent Roll.

74.
Tenant Estoppel(s). Estoppel certificates in the form attached to this Agreement
as Exhibit F (or on such other form as may be prescribed in the Tenant Lease or
otherwise permitted under this Agreement), to be provided by Seller as provided
in the Section entitled “Tenant Estoppel(s).”

75.
Title Company. First American Title Insurance Company – National Commercial
Services, at its office located at 2755 Campus Drive, Suite 125, San Mateo, CA
94403; Attention: Erwin





    Purchase and Sale Agreement
Addendum I – Definitions
Page 6 of 7


936949.5

--------------------------------------------------------------------------------





J. Broekhuis, Commercial Escrow Officer, (650) 356-1729 (direct), email
ebroekhuis@firstam.com.
76.
Title Policy. An owner’s standard coverage ALTA title policy, issued by Title
Company in the amount of the Consideration, showing title vested in Buyer
subject only to the Permitted Exceptions.

77.
Transaction Documents. The Deed, Bill of Sale, Assignment of Contracts,
Assignment of Leases, and any and all other agreements entered into by the
Parties in connection with the Closing.









    Purchase and Sale Agreement
Addendum I – Definitions
Page 7 of 7


936949.5

--------------------------------------------------------------------------------






ADDENDUM II


SELLER’S REPRESENTATIONS AND WARRANTIES




Seller hereby represents and warrants to Buyer as follows:
A.Organization and Authorization
1.    Seller is a limited liability company duly organized, validly existing and
in good standing under the laws of the State of Delaware, and is qualified to do
business in the State in which the Property is located.
2.    Seller has full power and authority to execute and deliver this Agreement
and to perform all of the terms and conditions hereof to be performed by Seller
and to consummate the transactions contemplated hereby. This Agreement and all
documents executed by Seller which are to be delivered to Buyer at Closing have
been duly executed and delivered by Seller and are or at the time of Closing
will be the legal, valid and binding obligation of Seller and is enforceable
against Seller in accordance with its terms, except as the enforcement thereof
may be limited by applicable Creditors’ Rights Laws. Seller is not presently
subject to any bankruptcy, insolvency, reorganization, moratorium, or similar
proceeding.
3.    The individuals and entities executing this Agreement and the instruments
referenced herein on behalf of Seller and its constituent entities, if any, have
the legal power, right and actual authority to bind Seller to the terms and
conditions hereof and thereof.
4.    Neither the execution and delivery of this Agreement, the consummation of
the transactions contemplated by this Agreement, nor the compliance with the
terms and conditions hereof will violate or conflict, in any material respect,
with any provision of Seller’s organizational documents or to Seller’s Actual
Knowledge any statute, regulation or rule, injunction, judgment, order, decree,
ruling, charge or other restrictions of any government, governmental agency or
court to which Seller is subject, and which violation or conflict would have a
material adverse effect on Seller. Seller is not a party to any contract or
subject to any other legal restriction that would prevent fulfillment by Seller
of all of the terms and conditions of this Agreement or compliance with any of
the obligations under it.
B.Property Condition, Use and Compliance
1.    Compliance with Laws. Except as set forth on Schedule 6 to this Agreement,
to Seller’s Actual Knowledge, Seller has not received written notice that the
use or operation of the Property is in violation of any applicable Laws.
2.    No Regulatory Proceedings. Except as set forth on Schedule 6 to this
Agreement, to Seller’s Actual Knowledge, Seller has not received any written
notice of any condemnation, environmental, zoning or other land-use regulation
proceedings that have




Purchase and Sale Agreement
Addendum II – Seller’s Representations and Warranties
Page 1 of 4


936949.5

--------------------------------------------------------------------------------





been instituted, or are planned to be instituted, which directly identify any of
the Property, nor has Seller received written notice of any special assessment
proceedings affecting any of the Property. Seller shall notify Buyer promptly of
any such proceedings of which any Seller becomes aware prior to Closing.
3.    Environmental Matters. To the Actual Knowledge of Seller and except as set
forth in the Due Diligence Materials, there are no Hazardous Materials on or
under the Property in violation of Environmental Laws or which would require
remediation or mitigation under Environmental Laws.
4.    Storage Tanks. To the Actual Knowledge of Seller there are no storage
tanks (USTs or ASTs) on or under the Property other than the Kroger Tanks.
5.    Mold Damage Remediation. To the Actual Knowledge of Seller, no
Certificates of Mold Damage Remediation have been issued for the Property during
the previous five (5) years (Tex. Occ. Code Ann. § 1958.154(b)).
C.The Leases
1.    Rent Roll. The Rent Roll attached hereto accurately reflects the material
terms and conditions of the Leases in all material respects as of its date.
Except as disclosed on the Rent Roll, to the Actual Knowledge of Seller, there
are no other Tenants at the Property with Seller’s consent, and no Rents under
any Lease have been collected in advance of the current month. The Rent Roll
shall be updated at the Closing to reflect any changes which occur after the
Effective Date.
2.    Security Deposits. The Rent Roll sets forth all cash security deposits
held by Seller under the Leases. Seller has not received from any Tenant or any
other Person written notice of any claim (other than for customary refund at the
expiration of a Lease) to all or any part of any security deposit, except as set
forth on the Rent Roll and/or the Tenant Estoppels.
3.    Leases. Except as set forth in Schedule 6 to this Agreement: (i) the
Leases for the Tenants shown on the Rent Roll have not been modified or amended
except as set forth on the Rent Roll or the Due Diligence Documents; (ii) Seller
has provided to Buyer complete copies of all of the Leases for the Tenants
identified on the Rent Roll; (iii) to Seller’s Actual Knowledge, Seller is not
in default under any such Lease and no Tenant has delivered written notice to
Seller of a default on the part of Seller under its Lease, (iv) to Seller’s
Actual Knowledge, no Tenant is in default under any such Lease, and (v) no
Tenant has asserted in writing to Seller that Tenant has or is entitled to any
defense or set-off against the payment of rent in connection with its Lease or
has contested any tax, operating cost or other escalation payments or occupancy
charges payable under its Lease. To the extent prior to the Closing Seller
delivers a Tenant Estoppel as to any Lease, such Tenant Estoppel shall supersede
and replace this Section C.3 and the representations of Seller in this Section
C.3 shall not apply to such Lease or Tenant.




Purchase and Sale Agreement
Addendum II – Seller’s Representations and Warranties
Page 2 of 4


936949.5

--------------------------------------------------------------------------------





D.Other Matters
1.    No Litigation. Except as set forth on Schedule 6 to this Agreement there
is no litigation pending or, to Seller’s Actual Knowledge, threatened: (i)
against Seller that arises out of the ownership of the Property or that might
materially and detrimentally affect the value or the use or operation of any of
the Property for its intended purpose or the ability of such Seller to perform
its obligations under this Agreement; or (ii) by Seller against any Tenant.
Seller shall notify Buyer promptly of any such litigation of which Seller
becomes aware before Closing.
2.    No Contracts for Improvements. Except as set forth on Schedule 6 to this
Agreement and in connection with any new leases executed after the Effective
Date and prior to Closing, as of the Closing there are no outstanding written or
oral contracts entered into by Seller for the provision of labor or materials
which have not been fully paid or which Buyer has not expressly agreed to assume
under the terms of this Agreement.
3.    Exhibits and Schedules. The Schedules attached hereto, as provided by or
on behalf of Seller, completely and correctly present in all material respects
the information required by this Agreement to be set forth therein, provided,
however, that as set forth in more detail in the Agreement, Seller makes no
representation or warranty as to the completeness or accuracy of any materials
contained in the Schedules that have been prepared by third parties unrelated to
Seller.
4.    Seller Not a Foreign Person. Seller is not a “foreign person” within the
meaning of Section 1445(f)(3) of the Internal Revenue Code.
5.    Patriot Act. Seller is not, nor is any person who owns a controlling
interest in or otherwise controls Seller, (a) listed on the Specially Designated
Nationals and Blocked Persons List maintained by OFAC, Department of the
Treasury, and/or on any other similar list maintained by the OFAC pursuant to
any OFAC Laws and Regulations; or (b) a person either (i) included within the
term “designated national” as defined in the Cuban Assets Control Regulations,
31 C.F.R. Part 515, or (ii) designated under any Executive Orders. Neither
Seller nor any of its principals or affiliates is (x) a person or entity with
which Buyer is prohibited from dealing or otherwise engaging in any transaction
by any Anti-Terrorism Law, or that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Orders, or (y) is directly or
indirectly affiliated or associated with a person or entity listed in the
preceding clause (x). To the best knowledge of Seller, neither Seller nor any of
its principals or affiliates, nor any brokers or other agents acting in any
capacity in connection with the transactions contemplated herein (I) directly or
indirectly deals in, or otherwise engages in any transaction relating to, any
property or interests in property blocked pursuant to the Executive Orders, (II)
directly or indirectly engages in any transaction in violation of any Laws
relating to drug trafficking, money laundering or predicate crimes to money
laundering or (III) engages in or conspires to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law.




Purchase and Sale Agreement
Addendum II – Seller’s Representations and Warranties
Page 3 of 4


936949.5

--------------------------------------------------------------------------------





6.    Seller’s Due Diligence Materials. To the Actual Knowledge of Seller, the
Due Diligence Materials delivered to Buyer pursuant to this Agreement are
complete, true and correct copies of the Due Diligence Materials in Seller’s
possession.
E.Miscellaneous
1.    Timeliness of Representations and Warranties. All representations and
warranties set forth herein shall be deemed to be given as of the Effective Date
and the Closing Date unless Seller otherwise notifies Buyer in writing prior to
the Closing.
2.    Materiality Limitation. Buyer shall not be entitled to any right or remedy
for any inaccuracy in or breach of any representation, warranty or covenant
under this Agreement or any conveyance document unless the amount of damages
proximately caused thereby exceeds the Material Damage Floor, and in no event
shall the damages for which Seller is liable hereunder for any such inaccuracies
or breaches exceed in the aggregate the Material Damage Ceiling.
3.    Continuation and Survival of Representations and Warranties, Etc. All
representations and warranties by the respective Parties contained herein or
made in writing pursuant to this Agreement are intended to and shall remain true
and correct as of the time of Closing, shall be deemed to be material, and,
together with all conditions, covenants and indemnities made by the respective
Parties contained herein or made in writing pursuant to this Agreement (except
as otherwise expressly limited or expanded by the terms of this Agreement),
shall survive the execution and delivery of this Agreement and shall survive the
Closing for a period of six (6) months after the Closing, or, to the extent the
context requires, beyond any termination of this Agreement for a period of six
(6) months. Any claim for breach of a representation and warranty given
hereunder must be filed and served within such six (6) month period, or be
deemed waived and released.






Purchase and Sale Agreement
Addendum II – Seller’s Representations and Warranties
Page 4 of 4


936949.5

--------------------------------------------------------------------------------






SCHEDULE 1


TNP SRT PORTFOLIO II, LLC
DUE DILIGENCE MATERIALS




•
ALTA/ACSM Land Title Survey

o
ALTA/NSPS Land Title Survey prepared by American National dated October 9, 2017

•
Aged Receivables

o
A/R as of February 28, 2018

•
CAM Recs

o
2017 CAM Recovery Schedules

o
2016 CAM Recovery Schedules

o
2015 CAM Recovery Schedules

•
Certificates of Occupancy

•
Environmental

◦
Phase I Environmental Site Assessment prepared by AEI Consultants dated August
16, 2017

◦
Limited Phase II Subsurface Investigation prepared by AEI Consultants dated
Sept. 27, 2017

◦
Asbestos Containing Materials O & M Program, prepared by AEI Consultants dated
Sept. 5, 2017

◦
Phase I Environmental Site Assessment prepared by ASM dated December 20, 2011

•
Leases

o
Pantego Dentist dba A Smile Above

§
Lease dated November 5, 2014

§
Form of Guaranty dated November 5, 2014

§
First Amendment to Lease dated March 4, 2015

§
Second Amendment to Lease dated August 11, 2017

§
Third Amendment to Lease dated December 12, 2017

§
Landlord’s Waiver dated February 3, 2015

§
Notice of Lease Term dates dated November 17, 2014

o
Family Dollar Stores of Texas, LLC

§
Lease Agreement dated June 11, 2008

§
First Amendment to Lease Agreement dated December 30, 2009

§
Second Amendment to Lease Agreement dated June 3, 2013

o
Fort Worth Community Credit Union

§
Lease dated April 2, 1998

§
First Amendment to Lease dated February 8, 2001

§
Second Amendment to Lease dated January 23, 2003

§
Third Amendment to Lease dated January 18, 2005





Purchase and Sale Agreement
Schedule 1 – Due Diligence Materials
Page 1 of 3


936949.5

--------------------------------------------------------------------------------





§
Fourth Amendment to Lease dated March 1, 2007

§
Fifth Amendment to Lease dated March 1, 2009

§
Sixth Amendment to Lease dated July 28, 2001

§
Seventh Amendment to Lease dated October 29, 2014

§
Eighth Amendment to Lease dated December 13, 2016

§
Ninth Amendment to Lease dated January 17, 2018

o
Kroger Texas L.P.

§
Lease Agreement dated February 3, 1998

§
Lease Modification Agreement No. 1 dated August 10, 2007

§
Renewal Notice dated November 13, 2017

o
Hong Tran dba Nail Salon

§
Lease dated August 4, 2010

§
First Amendment to Lease dated December 22, 2015

o
Karen Denise Jackson dba Salon Ensenada

§
Shopping Center Lease dated May 27, 2011

§
Lease Amendment No. 1 dated June 9, 2011

•
Operating Statements

◦
Operating Statement as of December 31, 2015

◦
Operating Statement as of December 31, 2016

◦
Operating Statement as of December 31, 2017

◦
Operating Statement as of February 28, 2018

•
Property Taxes

◦
Account:00000870897-2017 Tax Statement

◦
Account:00000870897-2016 Tax Statement

◦
Account: 00000870897-2015 Tax Statement

•
Rent Roll

◦
Rent Roll dated April 2018

•
Roof Report

◦
2014 Roof Assessment Report prepared by KPost Company, dated September 26, 2014

◦
Repairs completed by KPost Company

•
Service Contracts

◦
Excell Electric-Service Parking Light Inspections

◦
Landmark Protective Services-Security

◦
Prestonwood Landscape Services

◦
Site Services Group-Janitorial/Day porter

•
Tenant Sales

•
Title

◦
First American Title Insurance-Commitment dated August 2, 2017

•
Warranty

o
Duro Last roof warranty effective date of June 2, 2008

•
Zoning





Purchase and Sale Agreement
Schedule 1 – Due Diligence Materials
Page 2 of 3


936949.5

--------------------------------------------------------------------------------





◦
Final Zoning Compliance Report prepared by Global Zoning dated August 22, 2017







Purchase and Sale Agreement
Schedule 1 – Due Diligence Materials
Page 3 of 3


936949.5

--------------------------------------------------------------------------------






SCHEDULE 2


DESCRIPTION OF LAND




BEING a tract of land situated in the W.P Milby Survey, Abstract No. 1059,
Tarrant County, Texas and being a part of Lot 2 of Ensenada Square Addition, an
Addition to the City of Arlington, Tarrant County, Texas, as recorded in Volume
388-109, Page 147, Plat Records, Tarrant County, Texas, and being all of that
tract of land described in deed to Tabani Ensenada, LLC, a Delaware limited
liability company, as recorded in Instrument Number D203315061 of the Deed
Records of Tarrant County, Texas, and being more particularly described as
follows:


BEGINNING at a 5/8 inch found iron rod for the Northeast corner of said Lot 2,
said corner also being the Northwest corner of Block 1 of Norwood Court
Addition, an addition to the City of Arlington, Tarrant County, Texas, as
recorded in Cabinet A, Slide 1885, Plat Records of Tarrant County, Texas;


THENCE South 00 degrees 35 minutes 00 seconds East, along the common line
between said Lot 2 and said Block 1, a distance of 672.04 feet to a 5/8 inch
found iron rod on the Northerly right-of-way line of Norwood Lane (a variable
width right-of-way), said point being the beginning of a non-tangent circular
curve to the right having a radius of 1,645.00 feet and whose chord bears South
88 degrees 26 minutes 47 seconds West a distance of 87.63 feet;


THENCE in a Westerly direction, along said Northerly right-of-way line and along
said circular curve to the right, through a central angle of 03 degrees 03
minutes 09 seconds, an arc distance of 87.64 feet to a found P.K. nail for the
end of said curve;


THENCE South 89 degrees 57 minutes 06 seconds West, continuing along said
Northerly right- of-way line, a distance of 239.05 feet to a found railroad
spike for the point of curvature of a tangent circular curve to the right having
a radius of 72.00 feet and whose chord bears North 72 degrees 11 minutes 40
seconds West a distance of 44.15 feet;


THENCE in a Northwesterly direction, along said circular curve to the right and
along said Northerly right-of-way line, through a central angle of 35 degrees 42
minutes 29 seconds, an arc distance of 44.87 feet to a found railroad spike on
the Easterly right-of-way line of Bowen Road (a variable width right-of-way) as
described in Volume 7356, Page 1961, Deed Records of Tarrant County, Texas, said
point being the beginning of a nontangent curve to the right having a radius of
67.00 feet and whose chord bears North 26 degrees 14 minutes 59 seconds West a
distance of 57.58 feet;


THENCE along said Easterly right-of-way line of Bowen Road through the following
courses and distances:


In a Northwesterly direction, through a central angle of 50 degrees 53 minutes
59 seconds, an arc distance of 59.52 feet to a found railroad spike for the end
of said curve;


North 00 degrees 48 minutes 09 seconds West, a distance of 284.29 feet to a
found "X" cut in concrete;


North 04 degrees 18 minutes 58 seconds West, a distance of 52.28 feet to a found
"X" cut in concrete;




Purchase and Sale Agreement
Schedule 2 – Description of Land
Page 1 of 2



--------------------------------------------------------------------------------





North 00 degrees 35 minutes 00 seconds West, a distance of 237.58 feet to a 5/8
inch iron rod found for the Northwesterly corner of said Lot 2, said corner also
being 130 feet from the centerline of the Texas and Pacific Railroad;


THENCE North 84 degrees 54 minutes 07 seconds East, departing said Easterly
right-of-way line and along the North line of said Lot 2, 130 feet Southerly of
and parallel to said railroad centerline, a distance of 399.22 feet to the POINT
OF BEGINNING and CONTAINING 258,901 square feet or 5.944 acres of land, more or
less.




    
Purchase and Sale Agreement
Schedule 2 – Description of Land
Page 2 of 2

--------------------------------------------------------------------------------






SCHEDULE 3


ASSUMED SERVICE CONTRACTS




[To be determined during the Due Diligence Period]












Purchase and Sale Agreement
Schedule 3 – Assumed Service Contracts



--------------------------------------------------------------------------------






SCHEDULE 4


ENVIRONMENTAL REPORTS




Phase I Environmental Site Assessment prepared by AEI Consultants dated August
16, 2017
Limited Phase II Subsurface Investigation prepared by AEI Consultants dated
Sept. 27, 2017
Asbestos Containing Materials O & M Program, prepared by AEI Consultants dated
Sept. 5, 2017
Phase I Environmental Site Assessment prepared by ASM dated December 20, 2011










Purchase and Sale Agreement
Schedule 4 – Environmental Reports



--------------------------------------------------------------------------------






SCHEDULE 5
RENT ROLL




a102ensenadapsaimage22.jpg [a102ensenadapsaimage22.jpg]




Purchase and Sale Agreement
Schedule 5 – Rent Roll
Page 1 of 4


936949.5

--------------------------------------------------------------------------------







a102ensenadapsaimage21.jpg [a102ensenadapsaimage21.jpg]




Purchase and Sale Agreement
Schedule 5 – Rent Roll
Page 2 of 4


936949.5

--------------------------------------------------------------------------------







a102ensenadapsaimage20.jpg [a102ensenadapsaimage20.jpg]




Purchase and Sale Agreement
Schedule 5 – Rent Roll
Page 3 of 4


936949.5

--------------------------------------------------------------------------------







a102ensenadapsaimage19.jpg [a102ensenadapsaimage19.jpg]




Purchase and Sale Agreement
Schedule 5 – Rent Roll
Page 4 of 4


936949.5

--------------------------------------------------------------------------------






SCHEDULE 6


EXCEPTIONS TO SELLER REPRESENTATIONS AND WARRANTIES




Landlord notified the Tenant “Salon Ensenada” of a rent payment default by
letter dated April 20, 2018. Tenant partially cured the default. As of April 30,
2018, the Salon Ensenada rent delinquency is $9,671.06 (approximately 1½
months). Tenant has proposed a plan for curing the delinquency and is in
discussion with Landlord.






Purchase and Sale Agreement
Schedule 6 – Exceptions to Seller Representations and Warranties




936949.5